Exhibit 10.1


--------------------------------------------------------------------------------



EXECUTION


ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (this "Agreement"), dated as of September 26,
2017, is entered into between DYNATRONICS CORPORATION, a Utah corporation
("Buyer") and BIRD & CRONIN, INC., a Minnesota corporation ("Seller") and the
shareholders of Seller on the signature pages attached hereto (collectively, the
"Shareholders" and together with Seller, the "Seller Parties").
RECITALS
WHEREAS, Seller is engaged in the business of manufacturing orthopedic soft
goods and specialty patient care products (the "Business"); and
WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, substantially all the assets, and certain specified
liabilities, of Seller, including all such assets used in the Business, subject
to the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I 
DEFINITIONS
The following terms have the meanings specified or referred to in this ARTICLE
I:
"Action" means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
"Affiliate" of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term "control" (including the terms
"controlled by" and "under common control with") means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
"Agreement" has the meaning set forth in the preamble.
"Assumed Benefit Plan Claims" means only those claims for reimbursement for
services arising in connection with (i) the Delta Dental Plan and (ii) Optum
Plans.
"Benefit Contribution Amount" means the excess of the amount of contributions
made to the Optum Plans between January 1, 2017 and the Closing Date, plus any
rollover amounts from 2016, less applicable fees or claims paid by such plans
through the Closing Date.
"Business" has the meaning set forth in the recitals.
1

--------------------------------------------------------------------------------

"Business Day" means any day except Saturday, Sunday or any other day on which
commercial banks located in Salt Lake City, Utah are authorized or required by
Law to be closed for business.
"Buyer" has the meaning set forth in the preamble.
"Buyer's Accountants" means Tanner LLC.
"Buyer's Shareholders" means Buyer's shareholders entitled to vote on the
approval of the Share Preferred Share Consideration.
"Calculation Period" means the period starting on July 1, 2018 and ending on
June 30, 2019.
"Cash Holdback Amount" means Nine Hundred Thirty-Three Thousand Three Hundred
Thirty-Four Dollars ($933,334.00).
"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. §§ 9601 et seq.
"CERCLIS" means the Comprehensive Environmental Response, Compensation and
Liability Information System under CERCLA and corresponding state and local
systems.
"Certificate of Designation" means the Certificate of Designation of the Series
D Convertible Non-Voting Preferred Stock of the Company to be filed prior to the
Closing by the Company with the Utah Division of Corporations and Commercial
Code, in the form of Exhibit A attached hereto.
"Certificate of Trust" means a certificate of trust issued under Minnesota
Statutes 2016, section 501C.1013, subdivision 1.
"Closing Cash Amount" means Nine Million Sixty Six Thousand Six Hundred
Sixty-Six Dollars ($9,066,666.00).
"Closing Working Capital" means: (a) Current Assets, less (b) Current
Liabilities, determined as of the Effective Time.
"Code" means the Internal Revenue Code of 1986, as amended.
"Common Stock" means no par value common stock of Buyer.
"Contracts" means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
"Conversion Common Shares" shall mean the shares of Common Stock issuable upon
conversion of the Preferred Shares, as described in the Certificate of
Designation.
"Current Assets" means the current assets of Seller set forth on Exhibit B
attached hereto, but only to the extent acquired pursuant to the terms of this
Agreement.
2

--------------------------------------------------------------------------------

"Current Liabilities" means the current liabilities of Seller set forth on
Exhibit C attached hereto, but only to the extent assumed pursuant to the terms
of this Agreement.
 "Delta Dental Plan" means that certain Delta Dental PPO Plus Premier-
Comprehensive Enhanced with Orthodontic Coverage dental plan, Group Number
720005.
"Disclosure Schedules" means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.
"Dollars" or "$" means the lawful currency of the United States.
"Employment Agreements" means the Employment Agreement by and between Michael J.
Cronin and Buyer and the Employment Agreement by and between Jason Anderson and
Buyer.
"Encumbrance" means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
"Environmental Attributes" means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or words of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other federal, state or regional emission,
renewable energy or energy conservation trading or budget program) that have
been held, allocated to or acquired for the development, construction,
ownership, lease, operation, use or maintenance of the Business or the Purchased
Assets or as of: (a) the date of this Agreement; and (b) future years for which
allocations have been established and are in effect as of the date of this
Agreement.
"Environmental Claim" means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging Liabilities of whatever kind or nature (including Liabilities or
responsibility for the costs of enforcement proceedings, Remedial Action,
natural resources damages, property damages, personal injuries, medical
monitoring, penalties, contribution, indemnification and injunctive relief)
arising out of, based on or resulting from: (a) the presence, Release of, or
exposure to, any Hazardous Materials; or (b) any actual or alleged
non-compliance with any Environmental Law or term or condition of any
Environmental Permit.
"Environmental Law" means any past, present or future applicable Law, and any
Governmental Order or binding agreement with any Governmental Authority: (a)
relating to pollution or the protection of or injury to natural resources,
endangered or threatened species, human health or safety, or the environment
(including ambient air, soil, surface water or groundwater, or subsurface
strata); or (b) concerning the presence of, exposure to, or the management,
manufacture, use, containment, storage, recycling, reclamation, reuse,
treatment, generation, discharge, transportation, processing, production,
disposal, Release of any Hazardous Materials or Remedial Action. The term
"Environmental Law" includes, without limitation, the following (including their
implementing regulations and any state analogs): CERCLA; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976,
as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§
6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, as amended, 42 U.S.C. §§ 11001 et seq.; the
Clean Air Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42
U.S.C. §§ 7401 et seq.; and the Occupational Safety and Health Act of 1970, as
amended, 29 U.S.C. §§ 651 et seq.
3

--------------------------------------------------------------------------------

"Environmental Notice" means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.
"Environmental Permit" means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
"ERISA Affiliate" means all employers (whether or not incorporated) that would
be treated together with Seller or any of its Affiliates as a "single employer"
within the meaning of Section 414 of the Code.
"GAAP" means United States generally accepted accounting principles in effect
from time to time.
"Governmental Authority" means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
"Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
"Hazardous Materials" means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws or otherwise regulated under Environmental Law; and (b) any
petroleum or petroleum-derived products, radon, radioactive materials or wastes,
asbestos in any form, lead or lead-containing materials, urea formaldehyde foam
insulation and polychlorinated biphenyls.
"Holdback Amount" means the Cash Holdback Amount plus the Stock Holdback Amount
which aggregate amount is to satisfy any adjustments to the Purchase Price
pursuant to Section 2.06(a) in favor of Buyer and any and all claims made by
Buyer or any other Buyer Indemnitee against Seller pursuant to ARTICLE VIII.
"Holdback Interest Rate" means 75 basis points (0.75%).
"Holdback Release Amount" means the amount equal to 50% of the Holdback Amount
minus the amount, if any, of any unresolved claims for indemnification pursuant
to ARTICLE VIII.
4

--------------------------------------------------------------------------------

"Holdback Release Date I" means the first anniversary of the Closing Date.
"Holdback Release Date II" means the date that is 18 months after the Closing
Date.
"Indebtedness" means, without duplication and with respect to Seller, all (a)
indebtedness for borrowed money; (b) obligations for the deferred purchase price
of property or services (other than Current Liabilities taken into account in
the calculation of Closing Working Capital), (c) long or short-term obligations
evidenced by notes, bonds, debentures or other similar instruments; (d)
obligations under any interest rate, currency swap or other hedging agreement or
arrangement; (e) capital lease obligations; (f) reimbursement obligations under
any letter of credit, banker's acceptance or similar credit transactions; (g)
guarantees made by the Company on behalf of any third party in respect of
obligations of the kind referred to in the foregoing clauses (a) through (f);
and (h) any unpaid interest, prepayment penalties, premiums, costs and fees that
would arise or become due as a result of the prepayment of any of the
obligations referred to in the foregoing clauses (a) through (g).
"Intellectual Property" means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarked, registered in any top-level domain by
any authorized private registrar or Governmental Authority, web addresses, web
pages, websites and related content, accounts with Twitter, Facebook and other
social media companies and the content found thereon and related thereto, and
URLs; (c) works of authorship, expressions, designs and design registrations,
whether or not copyrightable, including copyrights, author, performer, moral and
neighboring rights, and all registrations, applications for registration and
renewals of such copyrights; (d) inventions, discoveries, trade secrets,
business and technical information and know-how, databases, data collections and
other confidential and proprietary information and all rights therein; (e)
patents (including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Authority-issued indicia of invention ownership (including
inventor's certificates, petty patents and patent utility models); (f) software
(other than Off-the-Shelf Software) and firmware, including data files, source
code, object code, application programming interfaces, architecture, files,
records, schematics, computerized databases and other related specifications and
documentation; (g) royalties, fees, income, payments and other proceeds now or
hereafter due or payable with respect to any and all of the foregoing; and (h)
all rights to any Actions of any nature available to or being pursued by Seller
to the extent related to the foregoing, whether accruing before, on or after the
date hereof, including all rights to and claims for damages, restitution and
injunctive relief for infringement, dilution, misappropriation, violation,
misuse, breach or default, with the right but no obligation to sue for such
legal and equitable relief, and to collect, or otherwise recover, any such
damages.
"Intellectual Property Agreements" means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, relating to
any Intellectual Property that is used in or necessary for the conduct of the
Business as currently conducted to which Seller is a party, beneficiary or
otherwise bound.
"Intellectual Property Assets" means all Intellectual Property that is owned by
Seller and used in or necessary for the conduct of the Business as currently
conducted.
5

--------------------------------------------------------------------------------

"Intellectual Property Registrations" means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized private registrar in any
jurisdiction, including registered trademarks, domain names and copyrights,
issued and reissued patents and pending applications for any of the foregoing.
"Knowledge" the term "knowledge" or "to the knowledge" with respect to Seller in
this Agreement shall in all cases be understood as comprising "actual knowledge"
after reasonable investigation by Seller, the Shareholders and each employee,
director or officer associated with Seller or any Shareholder who would be
expected to have knowledge of the matter in question. Seller will be deemed to
have "actual knowledge" of a particular fact or matter if: (a) Seller, a
Shareholder or any director or officer associated with Seller or a Shareholder
is actually aware of such fact or matter, or (b) a prudent individual could be
expected to discover or otherwise become aware of such fact or matter in the
course of conducting a reasonably comprehensive investigation concerning the
existence of such fact or matter.  The Parties acknowledge that while Seller and
the Shareholders, for business reasons, may choose not to make inquiry of
certain of its employees and/or representatives, nevertheless, Seller and each
Shareholder shall be responsible for what such inquiry would have determined.
"Law" means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
"Leases" has the meaning set forth in Section 4.10(b).
"Liabilities" means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.
"Losses" means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys' fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers.
"Material Adverse Effect" means any material adverse effect or change (a) in the
condition (financial or other), business, results of operations, assets,
Liabilities or operations of Seller, or (b) on the ability of the Seller Parties
to consummate the Transactions or to perform any of their respective material
obligations under this Agreement, any Transaction Document or any related
documents, or (c) any event or condition which would, with the passage of time,
reasonably be expected to constitute, individually or in the aggregate, a
"material adverse effect", as described under clause (a) above; provided,
however, that none of the following shall be deemed to constitute a Material
Adverse Effect: (i) changes or conditions affecting the United States economy or
financial markets or foreign economies or financial markets; (ii) changes in or
developments in any industry in which the Company operates or changes in
customer demand, including seasonal changes; provided that, with respect to
clause (ii), the changes or conditions do not have a materially disproportionate
effect (relative to other participants in such industries) on the Company;
(iii) any action taken by the Shareholders or the Seller with Buyer's express
written consent; (iv) any changes in the GAAP accounting rules after the date
hereof; (v) changes or conditions resulting from national political conditions,
acts of war, terrorism, escalation of hostilities, or earthquakes, hurricanes or
other natural occurrences, or (vi) any failure, in and of itself, by the Seller
to meet internal or other estimates, predictions, projections or forecasts of
revenue, net income or any other measure of financial performance.
6

--------------------------------------------------------------------------------

"Net Product Revenue" means the amount of revenue that is attributed to the sale
of the products of Seller acquired by Buyer pursuant to the terms and conditions
of this Agreement, as well as any derivatives, updates, improvements, line
extensions and new products developed by the Seller's Business, minus any
discounts, rebates, returns, refunds and allowances for bad debt during the
Calculation Period, which allowances shall be determined in a manner consistent
with the historical accounting practices of Seller.  Net Product Revenue shall
be determined in accordance with Seller's historical revenue recognition
practices.
"Off-the-Shelf Software" means software generally publicly available for an
annual or one-time license fee of no more than $5,000 in the aggregate.
"Optum Plans" shall mean the healthcare flexible spending accounts and dependent
care spending account administered administered by OptumHealth Financial
Services, Inc. on behalf of Seller.
"Payoff Amounts" means the sums of money necessary to satisfy the Indebtedness.
"Permits" means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
"Person" means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
"Post-Closing Tax Period" means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.
"Pre-Closing Tax Period" means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
"Preferred Share Consideration Amount" means that number of shares of Preferred
Stock valued as provided in Section 2.10 at Four Million Dollars
($4,000,000.00).
"Preferred Shares" means the shares of Buyer's Preferred Stock issued as the
Preferred Share Consideration.
"Preferred Stock" means shares of the Company's Series D Convertible Non-Voting
Preferred Stock, having the rights, preferences and privileges set forth in the
Certificate of Designation.
"Registration Rights Agreement" means the Registration Rights Agreement, among
Buyer and the Seller Parties, in the form of Exhibit D attached hereto.
"Registration Statement" means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Conversion Common Shares issued to Seller under this Agreement.
"Release" means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, migration, disposing into or through the environment
(including, without limitation, ambient air (indoor or outdoor), surface water,
groundwater, soil, gas, land surface or subsurface strata or within or from any
building, structure, tank, facility or fixture).
7

--------------------------------------------------------------------------------

"Remedial Action" means to (a) cleanup, abate, repair, detoxify, remove,
contain, remediate, mitigate, treat, cap or in any other way address, respond to
or alter any Hazardous Materials or any Release; (b) perform pre-remedial
evaluations, assessments, studies and investigations, and post-remedial
monitoring of a Release of Hazardous Materials; and (c) restoration and
replacement of natural resources.
"Representative" means, with respect to any Person, any and all directors,
officers, trustees, managers, employees, consultants, financial advisors,
counsel, accountants and other agents of such Person.
"Requisite Shareholder Approval" means the approval of the issuance of the
Conversion Common Shares in connection with the Transaction by Buyer's
Shareholders entitled to vote thereon as required by applicable Law and NASDAQ
Marketplace Rules.
"Retirement Savings Plan" means the Bird & Cronin Retirement Savings Plan
administered through Heartland Financial USA Inc. d/b/a Heartland Retirement
Plan Services as a qualified 401(k) retirement plan.
"Seller" has the meaning set forth in the preamble.
"Seller's Accountants" means Cummings, Keegan & Co., P.L.L.P.
"Stock Holdback Amount" means those certain shares of the Preferred Share
Consideration (or, upon conversion of the Preferred Shares into Conversion
Common Shares upon securing the Requisite Shareholder Approval, the number of
those certain Conversion Common Shares) valued as provided in Section 2.10 at
Four Hundred Sixty-Six Thousand Six Hundred Sixty-Six Dollars ($466,666.00).
"Tangible Personal Property" has the meaning set forth in Section 2.01(f).
"Target Working Capital" means $6,000,000.
"Taxes" means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.
"Tax Return" means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
"Territory" means the United States and internationally in any country Seller
sells products as of the date of this Agreement.
8

--------------------------------------------------------------------------------

"Transaction Documents" means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, Intellectual Property Assignment, the Employment
Agreements, the Lease Agreement, the Registration Rights Agreement, the Voting
Agreement and the other agreements, instruments and documents required to be
delivered at the Closing.
"Transfer Agent" means Interwest Transfer Company, the current transfer agent of
the Company, with a mailing address of 1981 East Murray Holladay Road, Salt Lake
City, Utah 84117 and a phone number of 801-272-9294, and any successor transfer
agent of the Company.
"Trapp Road" means Trapp Road Limited Liability Company, an Affiliate of Seller.
"Voting Agreement" means that certain Voting Agreement __________________, 2017,
by and among Kelvyn Cullimore, Jr., Stuart Essig, Provco Ventures, LLP, and the
other parties thereto whereby such shareholders of Buyer agree to vote the
voting stock of Buyer over which they have control in favor of any resolution
presented to Buyer's shareholders to approve the issuance of the Conversion
Common Shares. The ownership percentages of such Buyer's shareholders are listed
on Annex A attached hereto.
"WARN Act" means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.
"Working Capital Surplus Payment Cap" means One Hundred and Fifty Thousand
Dollars ($150,000).
The following terms have the meaning specified in the indicated Sections:
Accounts Receivable
Section 2.01(a)
Acquisition Proposal
Section 6.03(a)
Assigned Contracts
Section 2.01(c)
Assignment and Assumption Agreement
Section 3.02(a)(ii)
Assumed Liabilities
Section 2.03
Audited Financial Statements
Section 4.04
Balance Sheet
Section 4.04
Balance Sheet Date
Section 4.04
Basket
Section 8.04(a)
Benefit Plan
Section 4.19(a)
Bill of Sale
Section 3.02(a)(i)
Books and Records
Section 2.01(l)
Buyer Closing Certificate
Section 7.03(e)
Buyer Indemnitees
Section 8.02
Cap
Section 8.04(a)
Closing
Section 3.01
Closing Date
Section 3.01
Closing Preferred Shares
Section 2.05
Closing Working Capital Statement
Section 2.06(a)(i)
Commission
Section 5.07
Competitive Activities
Section 6.07(a)(i)
Direct Claim
Section 8.06
Disputed Amounts
Section 2.06(b)(ii)(iii)
E.O. 11246
Section 4.20(e)
Earn-out Calculation
Section 2.11(b)
Earn-out Calculation Objection Notice
Section 2.11(b)(ii)
Earn-out Calculation Statement
Section 2.11(b)
Earn-out Payment
Section 2.11(a)
Earn-out Review Period
Section 2.11(b)(ii)
Effective Time
Section 3.01
Excluded Assets
Section 2.02
Excluded Contracts
Section 2.02(a)
Excluded Liabilities
Section 2.04
Final Closing Working Capital
Section 2.06(a)(i)
Financial Statements
Section 4.04
Fundamental Representations
Section 8.01

 
9

--------------------------------------------------------------------------------

Government Contracts
Section 4.07(a)(viii)
Holdback Fund
Section 2.07(a)
Indemnified Party
Section 8.05
Indemnifying Party
Section 8.05
Independent Accountant
Section 2.06(b)(ii)(iii)
Initial Release Amount
Section 2.07(b)
Insurance Policies
Section 4.15
Intellectual Property Assignment
Section 3.02(a)(iii)
Interim Financial Statements
Section 4.04
Inventory
Section 2.01(a)
Lease Agreement
Section 3.02(a)(iv)
Leased Real Property
Section 4.10(b)
Material Contracts
Section 4.07
Material Customers
Section 4.14(a)
Material Suppliers
Section 4.14(b)
Multiemployer Plan
Section 4.19(c)
Non-Paying Party
Section 6.15(a)
Off-Site Facilities
Section 4.18(f)
Owned Real Property
Section 4.10(a)
Paying Party
Section 6.15(a)
PBGC
Section 4.19(a)
Permitted Encumbrances
Section 4.08
Preferred Share Consideration
Section 2.10
Purchase Price
Section 2.05
Purchase Price Allocation
Section 6.15(d)
Purchased Assets
Section 2.01
Qualified Benefit Plan
Section 4.19(c)
Resolution Period
Section 2.06(b)(ii)
Restricted Period
Section 6.07(a)
Review Period
Section 2.06(b)(i)
SEC Reports
Section 5.07
Section 503
Section 4.20(e)
Securities Act
Section 4.23
Seller Closing Certificate
Section 7.02(j)
Seller Employees
Section 6.05(a)
Seller Indemnitees
Section 8.03
Statement of Objections
Section 2.06(b)(ii)
Straddle Period Tax
Section 6.15(a)
Tangible Personal Property
Section 2.01(f)
Third Party Claim
Section 8.05(a)
Union
Section 4.20(b)
VEVRAA
Section 4.20(e)


10

--------------------------------------------------------------------------------

ARTICLE II 
PURCHASE AND SALE
Section 2.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, at the Closing, Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase from Seller, free and clear of
any Encumbrances other than Permitted Encumbrances, all of Seller's right, title
and interest in, to and under all of the assets, properties and rights of every
kind and nature, whether real, personal or mixed, tangible or intangible
(including goodwill), wherever located and whether now existing or hereafter
acquired (other than the Excluded Assets), which relate to, or are used or held
for use in connection with, the Business (collectively, the "Purchased Assets"),
including, without limitation, the following:
(a) all accounts or notes receivable held by Seller, and any security, claim,
remedy or other right related to any of the foregoing ("Accounts Receivable");
(b) all inventory, finished goods, raw materials, work in progress, packaging,
supplies, parts and other inventories ("Inventory");
(c) all Contracts, including Intellectual Property Agreements, other than the
Excluded Contracts (the "Assigned Contracts");
(d) the following Benefit Plans, and assets attributable thereto: the Delta
Dental of Minn. PPO Plus Premier Plan, (policy no. 720005); the HealthPartners
Insurance Co. Empower National One Plan (policy no. 19941); United of Omaha Life
Ins. Co. Voluntary Group Term Life Plan & AD&D Insurance (policy no. GVTL-ABXY),
Group Term Life Plan & AD&D Insurance (policy no. GLUG-ABXY), Voluntary
Short-term Disability Policy (policy no. GUC-ABXY), Voluntary Long-term
Disability Policy (policy no. GUPR-ABXY); of Minn. Superior Vision Services Plan
(policy no. 35513); and the Optum Health Financial Services Section 125 Flexible
Benefit Plan (including medical, limited purpose and Dependent Care Flexible
Spending Accounts and HSA (plan no. 505);
(e) all Intellectual Property Assets;
(f) all furniture, fixtures, equipment, machinery, tools, vehicles, office
equipment, supplies, computers, telephones and other tangible personal property
(the "Tangible Personal Property");
(g) all Permits, including Environmental Permits, which are held by Seller and
required for the conduct of the Business as currently conducted or for the
ownership and use of the Purchased Assets, including, without limitation, those
listed on Section 4.16(b) and Section 4.17(b) of the Disclosure Schedules;
11

--------------------------------------------------------------------------------

(h) all rights to any Actions of any nature available to or being pursued by
Seller to the extent related to the Business, the Purchased Assets or the
Assumed Liabilities, whether arising by way of counterclaim or otherwise,
excluding those rights identified as Excluded Assets;
(i) all prepaid expenses, credits, advance payments, claims, security, refunds,
rights of recovery, rights of set-off, rights of recoupment, deposits, charges,
sums and fees (excluding any such item relating to those items identified as
Excluded Assets);
(j) all of Seller's rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Purchased Assets;
(k) all insurance benefits, including rights and proceeds, arising from or
relating to the Business, the Purchased Assets or the Assumed Liabilities;
(l) originals, or where not available, copies, of all books and records,
including, but not limited to, books of account, ledgers and general, financial
and accounting records, machinery and equipment maintenance files, customer
lists, customer purchasing histories, price lists, distribution lists, supplier
lists, production data, quality control records and procedures, customer
complaints and inquiry files, research and development files, records and data
(including all correspondence with any Governmental Authority), sales material
and records (including pricing history, total sales, terms and conditions of
sale, sales and pricing policies and practices), strategic plans, internal
financial statements, marketing and promotional surveys, material and research
and files relating to the Intellectual Property Assets and the Intellectual
Property Agreements ("Books and Records"); and
(m) all goodwill and the going concern value of the Business.
Section 2.02 Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following assets (collectively, the "Excluded
Assets"):
(a) Contracts set forth on Section 2.02(a) of the Disclosure Schedules (the
"Excluded Contracts");
(b) airline miles, travel points and accrued benefits under frequent-flier or
similar loyalty programs registered in Seller's name;
(c) the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate
organization of Seller;
(d) the Retirement Savings Plan;
(e) real property owned by Seller and other assets, properties and rights
specifically set forth on Section 2.02(e) of the Disclosure Schedules;
(f) the rights which accrue or will accrue to Seller under the Transaction
Documents; and
(g) Cash not included in Closing Working Capital, Tax refunds, rebates and
deposits accrued prior to the Closing Date.
12

--------------------------------------------------------------------------------

Section 2.03 Assumed Liabilities. Subject to the terms and conditions set forth
herein, Buyer shall assume and agree to pay, perform and discharge only the
following Liabilities of Seller (collectively, the "Assumed Liabilities"), and
no other Liabilities:
(a) all trade accounts payable of Seller to third parties in connection with the
Business that (i) arose in the ordinary course of business, (ii) remain unpaid,
(iii) are not delinquent as of the Closing Date and (iv) are reflected as a
Current Liability on the Closing Working Capital Statement;
(b) all Liabilities in respect of the Assigned Contracts but only to the extent
that such Liabilities thereunder are required to be performed after the Closing
Date, were incurred in the ordinary course of business and do not relate to any
failure to perform, improper performance, warranty or other breach, default or
violation by Seller on or prior to the Closing Date; and
(c) the Assumed Benefit Plan Claims.
Section 2.04 Excluded Liabilities. Notwithstanding the provisions of Section
2.03 or any other provision in this Agreement to the contrary, Buyer shall not
assume and shall not be responsible to pay, perform or discharge any Liabilities
of Seller or any of its Affiliates of any kind or nature whatsoever other than
the Assumed Liabilities (the "Excluded Liabilities"). Seller shall, and shall
cause each of its Affiliates to, pay and satisfy in due course all Excluded
Liabilities which they are obligated to pay and satisfy. Without limiting the
generality of the foregoing, the Excluded Liabilities shall include, but not be
limited to, the following:
(a) any Liabilities of Seller arising or incurred in connection with the
negotiation, preparation, investigation and performance of this Agreement, the
other Transaction Documents and the transactions contemplated hereby and
thereby, including, without limitation, fees and expenses of counsel,
accountants, consultants, advisers and others;
(b) any Liability for (i) Taxes of Seller (or any shareholder or Affiliate of
Seller) or relating to the Business, the Purchased Assets or the Assumed
Liabilities for any Pre-Closing Tax Period; (ii) Taxes that arise out of the
consummation of the transactions contemplated hereby or that are the
responsibility of Seller pursuant  to Section 6.14; or (ii) any Liability for
Taxes of Seller that is related to the operation of the Business or the
Purchased Assets on or before the Closing Date and that becomes a Liability of
Buyer under any common law doctrine of de facto merger or transferee or
successor liability or otherwise by operation of contract or Law;
(c) any Liabilities relating to or arising out of the Excluded Assets;
(d) any Liabilities in respect of any pending or threatened Action arising out
of, relating to or otherwise in respect of the operation of the Business or the
Purchased Assets to the extent such Action relates to such operation prior to
Closing;
(e) any product Liability or similar claim for injury to a Person or property
which arises out of or is based upon any express or implied representation,
warranty, agreement or guaranty made by Seller, or by reason of the improper
performance or malfunctioning of a product, improper design or manufacture,
failure to adequately package, label or warn of hazards or other related product
defects of any products at any time manufactured or sold or any service
performed by Seller;
13

--------------------------------------------------------------------------------

(f) any recall, design defect or similar claims of any products manufactured or
sold or any service performed by Seller;
(g) any Liabilities of Seller arising under or in connection with any Benefit
Plan of Seller, except the Assumed Benefit Plan Claims;
(h) any Liabilities of Seller for any present or former employees, officers,
directors, retirees, independent contractors or consultants of Seller,
including, without limitation, any Liabilities associated with any claims for
wages or other benefits, bonuses, accrued paid time off, workers' compensation,
severance, retention, termination or other payments;
(i) any Environmental Claims, or Liabilities under Environmental Laws, to the
extent arising out of or relating to facts, circumstances or conditions existing
on or prior to the Closing or otherwise to the extent arising out of any actions
or omissions of Seller;
(j) any trade accounts payable of Seller (i) to the extent not included as a
Current Liability in Closing Working Capital; (ii) which constitute intercompany
payables owing to Affiliates of Seller; (iii) which constitute debt, loans or
credit facilities to financial institutions; or (iv) which did not arise in the
ordinary course of business;
(k) any Liabilities of the Business relating or arising from unfulfilled
commitments, quotations, purchase orders, customer orders or work orders that
(i) do not constitute part of the Purchased Assets issued by the Business'
customers to Seller on or before the Closing; (ii) did not arise in the ordinary
course of business; or (iii) are not validly and effectively assigned to Buyer
pursuant to this Agreement;
(l) any Liabilities to indemnify, reimburse or advance amounts to any present or
former officer, director, employee or agent of Seller (including with respect to
any breach of fiduciary obligations by same), except for indemnification of same
pursuant to Section 8.03 as Seller Indemnitees;
(m) any Liabilities under the Excluded Contracts or any other Contracts,
including Intellectual Property Agreements, (i) which are not validly and
effectively assigned to Buyer pursuant to this Agreement; (ii) which do not
conform to the representations and warranties with respect thereto contained in
this Agreement; or (iii) to the extent such Liabilities arise out of or relate
to a breach by Seller of such Contracts prior to Closing;
(n) any Liabilities associated with debt, loans or credit facilities of Seller
and/or the Business owing to financial institutions; and
(o) any Liabilities arising out of, in respect of or in connection with the
failure by Seller or any of its Affiliates to comply with any Law or
Governmental Order prior to Closing.
Section 2.05 Purchase Price; Preferred Share Consideration Amount.
(a) Subject to the terms and conditions of this Agreement, including any
adjustment pursuant to Section 2.06 and Section 2.11 and ARTICLE VIII hereof,
the purchase price to be paid by Buyer for the sale and purchase of the
Purchased Assets shall be an amount not to be less than Fourteen Million Five
Hundred Thousand Dollars ($14,500,000.00) and not to exceed Fifteen Million Five
Hundred Thousand Dollars ($15,500,000.00) (such aggregate net amount, the
"Purchase Price"), plus the assumption of the Assumed Liabilities. The portion
of the Purchase Price payable at Closing shall be paid as follows:
14

--------------------------------------------------------------------------------

(i) the Closing Cash Amount, less the Payoff Amounts (if any) less the Benefit
Contribution Amount to be paid via wire transfer of immediately available funds
to the account specified by Seller to Buyer prior to the Closing;
(ii) the Payoff Amounts (if any) shall be paid by Buyer on behalf of Seller via
wire transfer of immediately available funds to the accounts specified by Seller
to Buyer;
(iii) the Cash Holdback Amount shall be retained by Buyer in accordance with
Section 2.07; and
(iv) the Preferred Shares, minus those Preferred Shares comprising the Stock
Holdback Amount (the "Closing Preferred Shares"), as evidenced by a copy of the
irrevocable instructions to the Transfer Agent instructing the Transfer Agent to
deliver, on an expedited basis, written confirmation of the Transfer Agent's
book entry on behalf of Seller of the Closing Preferred Shares registered in the
name of Seller.
(b) The Preferred Shares shall be authorized, reserved and approved by the
Buyer's Board of Directors to be issued to Seller at Closing, minus those
Preferred Shares comprising the Stock Holdback Amount, which shall be retained
by Buyer as part of the Holdback Fund. The Conversion Common Shares shall be
authorized, reserved and approved by the Buyer's Board of Directors to be issued
to Seller within two Business Days following the receipt of Requisite
Shareholder Approval minus those Conversion Common Shares comprising the Stock
Holdback Amount, which shall be retained by Buyer as part of the Holdback Fund.
Section 2.06 Purchase Price Adjustment.
(a) Post-Closing Adjustment.
(i) Within 90 days after the Closing Date, Buyer shall prepare and deliver to
Seller a statement (the "Closing Working Capital Statement") setting forth
Buyer's calculation of Closing Working Capital (the "Final Closing Working
Capital"), which statement shall be in the form attached as Section 2.05(a)(i)
of the Disclosure Schedule and based upon the accounting principles and methods
set forth on such schedule.
(ii) If the Final Closing Working Capital is equal to or exceeds the Target
Working Capital, Buyer shall pay to Seller an amount equal to the surplus up to
the Working Capital Surplus Payment Cap pursuant to Section 2.06(b)(vi). If the
Final Closing Working Capital is less than Target Working Capital, Seller shall
pay to Buyer an amount equal to the deficiency pursuant to Section 2.06(b)(vi).
(b) Examination and Review.
(i) Examination. After receipt of the Closing Working Capital Statement, Seller
shall have 30 days (the "Review Period") to review the Closing Working Capital
Statement. During the Review Period, Seller and Seller's Accountants shall have
full access to the relevant books and records of Buyer, the personnel of, and
work papers prepared by, Buyer and/or Buyer's Accountants to the extent that
they relate to the Closing Working Capital Statement and to such historical
financial information (to the extent in Buyer's possession) relating to the
Closing Working Capital Statement as Seller may reasonably request for the
purpose of reviewing the Closing Working Capital Statement and to prepare a
Statement of Objections (defined below), provided, that such access shall be in
a manner that does not interfere with the normal business operations of Buyer.
15

--------------------------------------------------------------------------------

(ii) Objection. On or prior to the last day of the Review Period, Seller may
object to the Closing Working Capital Statement by delivering to Buyer a written
statement setting forth Seller's objections in reasonable detail, indicating
each disputed item or amount and the basis for Seller's disagreement therewith
(the "Statement of Objections"). If Seller fails to deliver the Statement of
Objections before the expiration of the Review Period, the Closing Working
Capital Statement and the Post-Closing Adjustment, as the case may be, reflected
in the Closing Working Capital Statement shall be deemed to have been accepted
by Seller. If Seller delivers the Statement of Objections before the expiration
of the Review Period, Buyer and Seller shall negotiate in good faith to resolve
such objections within 30 days after the delivery of the Statement of Objections
(the "Resolution Period"), and, if the same are so resolved within the
Resolution Period, the Post-Closing Adjustment and the Closing Working Capital
Statement with such changes as may have been previously agreed in writing by
Buyer and Seller, shall be final and binding.
(iii) Resolution of Disputes. If Seller and Buyer fail to reach an agreement
with respect to all of the matters set forth in the Statement of Objections
before expiration of the Resolution Period, then any amounts remaining in
dispute ("Disputed Amounts") shall be submitted for resolution to the office of
Schechter Dokken Kanter or, if Schechter Dokken Kanter is unable to serve, Buyer
and Seller shall appoint by mutual agreement the office of an impartial
nationally recognized firm of independent certified public accountants other
than Seller's Accountants or Buyer's Accountants (the "Independent Accountant")
who, acting as experts and not arbitrators, shall resolve the Disputed Amounts
only and make any adjustments to the Post-Closing Adjustment and the Closing
Working Capital Statement, as the case may be. The parties hereto agree that all
adjustments shall be made without regard to materiality. The Independent
Accountant shall only decide the specific items under dispute by the parties and
their decision for each Disputed Amount must be within the range of values
assigned to each such item in the Closing Working Capital Statement and the
Statement of Objections, respectively.
(iv) Fees of the Independent Accountant. The fees and expenses of the
Independent Accountant shall be paid by Seller, on the one hand, and Buyer, on
the other hand, based upon the percentage that the amount actually contested but
not awarded to Seller or Buyer, respectively, bears to the aggregate amount
actually contested by Seller and Buyer.
(v) Determination by Independent Accountant. The Independent Accountant shall
make a determination as soon as practicable within 30 days (or such other time
as the parties hereto shall agree in writing) after their engagement, and their
resolution of the Disputed Amounts and their adjustments to the Closing Working
Capital Statement and/or the Post-Closing Adjustment shall be conclusive and
binding upon the parties hereto.
(vi) Payments of Post-Closing Adjustment; Interest. Except as otherwise provided
herein, any payment of the Post-Closing Adjustment, together with interest
calculated as set forth below, shall (A) be due (x) within 90 days of the
acceptance of the applicable Closing Working Capital Statement, if there are no
Disputed Amounts or (y) if there are Disputed Amounts, then within 180 days of
the Closing Date if the Disputed Amounts are resolved between Seller and Buyer
pursuant to Section 2.06(b)(iii) or (z) if the Disputed Amounts are resolved
pursuant to Section 2.06(b)(v), then within 30 days of the final resolution
thereof; and (B) be paid by wire transfer of immediately available funds to such
account as is directed by Seller to Buyer or deducted from the Holdback Fund by
Buyer towards the satisfaction of Seller's obligations hereunder, as the case
may be. All amounts due under this Section 2.06(b)(vi) shall bear interest
beginning (1) five (5) Business Days from the date of the acceptance of the
applicable Closing Working Capital Statement or (2) five (5) Business Days from
the date of resolution of Disputed Amounts pursuant to Section 2.06(b)(v) at the
rate of four percent (4%) per annum calculated on the basis of a year of three
hundred sixty (360) days.
16

--------------------------------------------------------------------------------

(c) Adjustments for Tax Purposes. Any payments made pursuant to Section 2.06
shall be treated as an adjustment to the Purchase Price by the parties for Tax
purposes, unless otherwise required by Law.
Section 2.07 Holdback Amount.
(a) At the Closing, Buyer shall retain an amount equal to the Holdback Amount
for purposes of satisfying (i) the Purchase Price adjustments set forth in
Section 2.06(a) and (ii) claims pursuant to and in accordance with ARTICLE VIII
of this Agreement (such retained amount, as reduced from time to time pursuant
to Section 2.06(b)(vi) or Section 8.11, together with interest accrued thereon
at a rate equal to the Holdback Interest Rate, the "Holdback Fund").
(b) Holdback Release Date I. Promptly following Holdback Release Date I, Buyer
shall pay to Seller 50% of the Holdback Amount (by delivery of Preferred Shares
or Conversion Common Shares, as the case may be, having a value equal to 1/3 of
such payment amount and by wire transfer of immediately available funds equal to
2/3 of such payment amount, to an account designated in writing by Seller to
Buyer prior to such payment), minus the amount, if any, of any unresolved claims
for indemnification pursuant to ARTICLE VIII or of any unresolved payment
related to a Statement of Objections pursuant to Section 2.06(a) (the amount
payable to Seller, the "Initial Release Amount"). Notwithstanding anything to
the contrary, only claims for indemnification made within six months of the
Closing Date shall be included in the calculation of the Initial Release Amount
and the Holdback Release Amount.
(c) Holdback Release Date II. Promptly following Holdback Release Date II, Buyer
shall pay to Seller (by delivery of the Preferred Shares or Conversion Common
Shares, as the case may be, and by wire transfer of immediately available funds
to an account designated in writing by Seller to Buyer prior to such payment)
any remaining amount of the Holdback Fund, minus the amounts, if any, of any
unresolved payment related to a Statement of Objections pursuant to Section
2.06(a) or any unresolved claims for indemnification pursuant to ARTICLE VIII.
Following resolution of any such adjustment and claims, Buyer shall pay promptly
to Seller (by delivery of Preferred Shares or Conversion Common Shares, as the
case may be, and by wire transfer of immediately available funds to an account
designated in writing by Seller to Buyer prior to such payment) any remaining
amount of the Holdback Fund.
Section 2.08 Withholding Tax. Buyer shall be entitled to deduct and withhold
from the Purchase Price all Taxes that Buyer may be required to deduct and
withhold under any provision of Tax Law. All such withheld amounts shall be
remitted to the applicable Governmental Authority and treated as delivered to
Seller hereunder.
Section 2.09 Third Party Consents. To the extent that Seller's rights under any
Contract or Permit constituting a Purchased Asset, or any other Purchased Asset,
may not be assigned to Buyer without the consent of another Person which has not
been obtained, this Agreement shall not constitute an agreement to assign the
same if an attempted assignment would constitute a breach thereof or be
unlawful, and Seller, at its expense, shall use its reasonable best efforts to
obtain any such required consent as promptly as possible. If any such consent
shall not be obtained or if any attempted assignment would be ineffective or
would impair Buyer's rights under the Purchased Asset in question so that Buyer
would not in effect acquire the benefit of all such rights, Seller, to the
maximum extent permitted by law and the Purchased Asset, shall act after the
Closing as Buyer's agent in order to obtain for it the benefits thereunder and
shall cooperate, to the maximum extent permitted by Law and the Purchased Asset,
with Buyer in any other reasonable arrangement designed to provide such benefits
to Buyer. Notwithstanding any provision in this Section 2.09 to the contrary,
Buyer shall not be deemed to have waived its rights under Section 7.02(d) hereof
unless and until Buyer either provides written waivers thereof or elects to
proceed to consummate the transactions contemplated by this Agreement at
Closing.
17

--------------------------------------------------------------------------------

Section 2.10 Preferred Share Consideration. The number of Shares of Common Stock
("Preferred Share Consideration") to be issued to Seller as part of the Purchase
Price will be One Million Three Hundred Ninety-Seven Thousand Nine Hundred
Seventy-Five (1,397,975), which number of Shares is equal to the quotient of (X)
Four Million Dollars ($4,000,000.00) divided by (Y) the average over 30 trading
days of the volume weighted average price per share of Common Stock as reported
by the NASDAQ Stock Exchange each day for the 30 trading days ending on the
second Business Day prior to the date hereof.
Section 2.11 Earn-out.
(a) Earn-out Payment. As additional consideration for the Purchased Assets, at
such time as provided in Section 2.11(c), Buyer shall pay to Seller an amount
(the "Earn-out Payment"), equal to the product of (i) an amount equal to (A) the
Net Product Revenue multiplied by 0.625 minus (B) Fourteen Million Five Hundred
Thousand Dollars ($14,500,000.00); provided, that in no event shall the Earn-out
Payment exceed One Million Five Hundred Thousand Dollars ($1,500,000.00) or be
less than Five Hundred Thousand Dollars ($500,000.00).
(b) Procedures Applicable to Determination of the Earn-out Payment.
(i) On or before the date which is 30 days after the last day of the Calculation
Period, Buyer shall prepare and deliver to Seller a written statement ("Earn-out
Calculation Statement") setting forth in reasonable detail its determination of
Net Product Revenue and its calculation of the resulting Earn-out Payment (the
"Earn-out Calculation").
(ii) Seller shall have 10 Business Days after receipt of the Earn-out
Calculation Statement (the "Earn-out Review Period") to review the Earn-out
Calculation Statement and the Earn-out Calculation set forth therein. During the
Earn-out Review Period, Seller shall have the right at Seller's sole expense to
inspect books and records during normal business hours at the Business's
offices, upon reasonable prior notice and solely for purposes reasonably related
to the determinations of Net Product Revenue and the resulting Earn-out Payment.
Prior to the expiration of the Review Period, Seller may object to the Earn-out
Calculation by delivering a written notice of objection ("Earn-out Calculation
Objection Notice") to Buyer; provided, that the only basis on which Seller may
dispute any matter in the Earn-out Calculation is factual or numerical
inaccuracies in the calculation of Net Product Revenue or the Earn-out Payment.
Any Earn-out Calculation Objection Notice shall specify the items in the
applicable Earn-out Calculation disputed by Seller and shall describe in
reasonable detail the basis for such objection, as well as the amount in
dispute. If Seller fails to deliver an Earn-out Calculation Objection Notice to
Buyer prior to the expiration of the Earn-out Review Period, then the Earn-out
Calculation set forth in the Earn-out Calculation Statement shall be final and
binding on the Parties hereto. If Seller timely delivers an Earn-out Calculation
Objection Notice, Buyer and Seller shall negotiate in good faith to resolve the
disputed items and agree upon the resulting amount of the Earn-out Payment. If
Buyer and Seller are unable to reach agreement within 30 days after such an
Earn-out Calculation Objection Notice has been given, all unresolved disputed
items shall be promptly referred to the Independent Accountant. The Independent
Accountant shall be directed to render a written report on the unresolved
disputed items with respect to the applicable Earn-out Calculation as promptly
as practicable, but in no event greater than 10 days after such submission to
the Independent Accountant, and to resolve only those unresolved disputed items
set forth in the Earn-out Calculation Objection Notice. If unresolved disputed
items are submitted to the Independent Accountant, Buyer and Seller shall each
furnish to the Independent Accountant such work papers, schedules and other
documents and information relating to the unresolved disputed items as the
Independent Accountant may reasonably request. The Independent Accountant shall
resolve the disputed items based solely on the applicable definitions and other
terms in this Agreement and the presentations by Buyer and Seller, and not by
independent review. The resolution of the dispute and the calculation of Net
Product Revenue that is the subject of the Earn-out Calculation Objection Notice
by the Independent Accountant shall be final and binding on the parties hereto.
The fees and expenses of the Independent Accountant shall be borne by Seller and
Buyer in proportion to the amounts by which their respective calculations of Net
Product Revenue and the Earn-out Payment differ from that as finally determined
by the Independent Accountant.
18

--------------------------------------------------------------------------------

(c) Timing of Payment of Earn-out Payment. Subject to Section 2.11(e), any
Earn-out Payment that Buyer is required to pay shall be paid in full no later
than three Business Days following the date upon which the determination of the
Earn-out Calculation becomes final and binding upon the parties as provided in
Section 2.11(b) (including any final resolution of any dispute raised by Seller
in an Earn-out Calculation Objection Notice), Buyer shall pay to Seller the
Earn-out Payment in cash by wire transfer of immediately available funds to the
bank account designated by Seller to Buyer.
(d) Post-Closing Operation of the Business. Subject to the terms of this
Agreement and the other Transaction Documents, subsequent to the Closing, Buyer
shall have sole discretion with regard to all matters relating to the operation
of the Business. Seller acknowledges that (i) there is no assurance that Seller
will receive any Earn-out Payment above the guaranteed minimum payment of Five
Hundred Thousand Dollars ($500,000) and Buyer has not promised or projected any
such Earn-out Payment, and (ii) the Parties solely intend the express provisions
of this Agreement to govern their contractual relationship. Notwithstanding the
foregoing, Buyer has no obligation to operate the Business in order to achieve
any Earn-out Payment above the guaranteed minimum payment of Five Hundred
Thousand Dollars ($500,000) or to maximize the amount of the Earn-out Payment.
For so long as Jason Anderson and Mike Cronin are employed by Buyer pursuant to
the terms and conditions of an Employment Agreement, Buyer agrees and covenants
that it shall not cause or facilitate the transfer of Jason Anderson or Michael
J. Cronin to another division of the Business or to an Affiliate of Buyer.
During the period between the Closing and the date on which the Earn-out Payment
is paid, Buyer agrees and covenants that it shall (A) cause the post-Closing
Business to maintain true, complete and accurate books and records relating to
the subject matter of this Section 2.11, which it shall make available for
review by the Seller upon reasonable notice subject to reasonable
confidentiality provisions and (B) not take any actions in bad faith in the
operation of the post-Closing Business which are intentionally undertaken with
the purpose of reducing the amount of the Earn-out Payment.
(e) Right of Set-off. Buyer shall have the right to withhold and set off against
any amount otherwise due to be paid pursuant to this Section 2.11 the amount of
(i) any Purchase Price adjustment owed to it pursuant to the terms of this
Agreement and (ii) any Losses to which any Buyer Indemnified Party may be
entitled under this Agreement.
(f) No Security. The Parties understand and agree that (i) the contingent rights
to receive an Earn-out Payment shall not be represented by any form of
certificate or other instrument, are not transferable, except by operation of
Law relating to descent and distribution, divorce and community property, and do
not constitute an equity or ownership interest in Buyer, (ii) Seller shall not
have any rights as a securityholder of Buyer as a result of Seller's contingent
right to receive an Earn-out Payment hereunder, and (iii) no interest is payable
with respect to any Earn-out Payment.
19

--------------------------------------------------------------------------------

ARTICLE III
CLOSING
Section 3.01 Closing. Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement (the "Closing")
shall take place at the offices of Durham Jones & Pinegar, P.C., 111 South Main
Street, Suite 2400, Salt Lake City, Utah 84111, at 10 a.m., Mountain Time, on
the second Business Day after all of the conditions to Closing set forth in
ARTICLE VII are either satisfied or waived (other than conditions which, by
their nature, are to be satisfied on the Closing Date), or at such other time,
date or place as Seller and Buyer may mutually agree upon in writing (the
"Closing Date").  The Transactions shall become effective as of 12:01 a.m. on
the Closing Date (the "Effective Time").
Section 3.02 Closing Deliverables.
(a) At the Closing, Seller shall deliver to Buyer the following:
(i) a bill of sale in the form of Exhibit E attached hereto (the "Bill of Sale")
and duly executed by Seller, transferring the tangible personal property
included in the Purchased Assets to Buyer;
(ii) an assignment and assumption agreement in the form of Exhibit F attached
hereto (the "Assignment and Assumption Agreement") and duly executed by Seller,
effecting the assignment to and assumption by Buyer of the Purchased Assets and
the Assumed Liabilities;
(iii) assignments in the form of Exhibit G attached hereto (the "Intellectual
Property Assignment") and duly executed by Seller, transferring all of Seller's
right, title and interest in and to the Intellectual Property Assets to Buyer;
(iv) the lease agreement for Seller's premises at 1200 Trapp Rd, Eagan, MN 55121
in the form of Exhibit H attached hereto (the "Lease Agreement") and duly
executed by Seller;
(v) the Seller Closing Certificate;
(vi) the certificates of the Secretary or Assistant Secretary of Seller required
by Section 7.02(l) and Section 7.02(n);
(vii) the Employment Agreements, duly executed by Jason Anderson and Michael J.
Cronin;
(viii) the Registration Rights Agreement, duly executed by Seller;
(ix) a Certificate of Trust for each of the Shareholders; and
(x) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.
20

--------------------------------------------------------------------------------

(b) At the Closing, Buyer shall deliver to Seller the following:
(i) the Closing Cash Amount, as adjusted pursuant to Section 2.05(a)(i);
(ii) the Assignment and Assumption Agreement, duly executed by Buyer;
(iii) the Lease Agreement, duly executed by Buyer;
(iv) the Employment Agreements, duly executed by Buyer;
(v) the Registration Rights Agreement, duly executed by Buyer;
(vi) the Buyer Closing Certificate;
(vii) the Voting Agreement, duly executed by the Buyer's shareholders party
thereto; and
(viii) the certificates of the Secretary or Assistant Secretary of Buyer
required by Section 7.02(i) and Section 7.02(j).
(c) At the Closing, Buyer shall retain the Holdback Fund pursuant to Section
2.07(a).
ARTICLE IV 
REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES
The Seller Parties hereby, jointly and severally, represent and warrant to
Buyer, that the statements contained in this ARTICLE IV are correct and complete
as of the date of this Agreement, except that representations or warranties that
are made as of a specific date shall be true and correct as of such date,
subject to such exceptions as are specifically disclosed in the Disclosure
Schedules delivered herewith and dated as of the date hereof:
Section 4.01 Organization and Qualification of Seller. Seller is a corporation
duly organized, validly existing and in good standing under the Laws of the
state of Minnesota and has full corporate power and authority to own, operate or
lease the properties and assets now owned, operated or leased by it and to carry
on the Business as currently conducted. Section 4.01 of the Disclosure Schedules
sets forth each jurisdiction in which Seller is licensed or qualified to do
business, and Seller is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the ownership of the Purchased Assets or
the operation of the Business as currently conducted makes such licensing or
qualification necessary.
Section 4.02 Authority of Seller. Seller has full corporate power and authority
to enter into this Agreement and the other Transaction Documents to which Seller
is a party, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Seller of this Agreement and any other Transaction Document to which
Seller is a party, the performance by Seller of its obligations hereunder and
thereunder and the consummation by Seller of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
on the part of Seller. This Agreement has been duly executed and delivered by
Seller, and (assuming due authorization, execution and delivery by Buyer) this
Agreement constitutes a legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application related to or affecting the
enforcement of creditor's rights generally or as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies. When each other Transaction Document to which Seller is or will be a
party has been duly executed and delivered by Seller (assuming due
authorization, execution and delivery by each other party thereto), such
Transaction Document will constitute a legal and binding obligation of Seller
enforceable against it in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application related to or affecting the
enforcement of creditor's rights generally or as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.
21

--------------------------------------------------------------------------------

Section 4.03 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the articles of incorporation, by-laws or other
organizational documents of Seller; (b) conflict with or result in a violation
or breach of any provision of any Law or Governmental Order applicable to
Seller, the Business or the Purchased Assets; (c) require the consent, notice or
other action by any Person under, conflict with, result in a violation or breach
of, constitute a default or an event that, with or without notice or lapse of
time or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
Contract or Permit to which Seller is a party or by which Seller or the Business
is bound or to which any of the Purchased Assets are subject (including any
Assigned Contract); or (d) result in the creation or imposition of any
Encumbrance other than Permitted Encumbrances on the Purchased Assets. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Seller
in connection with the execution and delivery of this Agreement or any of the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.
Section 4.04 Financial Statements. Complete copies of the audited financial
statements consisting of the balance sheet of Seller as at September 30, in each
of the years 2016, 2015 and 2014 and the related statements of income and
retained earnings, shareholders' equity and cash flow for the years then ended
(the "Audited Financial Statements"), and unaudited financial statements
consisting of the balance sheet of Seller as at June 30, 2017 and the related
statements of income and retained earnings, shareholders' equity and cash flow
for the nine-month period then ended (the "Interim Financial Statements" and
together with the Audited Financial Statements, the "Financial Statements") are
included in the Disclosure Schedules. The Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
period involved, subject, in the case of the Interim Financial Statements, to
normal and recurring year-end adjustments (the effect of which will not be
materially adverse) and the absence of notes. The Financial Statements are based
on the books and records of the Business, and fairly present the financial
condition of Seller as of the respective dates they were prepared and the
results of the operations of Seller for the periods indicated. The balance sheet
of Seller as of June 30, 2017 is referred to herein as the "Balance Sheet" and
the date thereof as the "Balance Sheet Date". Seller maintains a standard system
of accounting for the Business that allows the Financial Statements to be
prepared in accordance with GAAP.
22

--------------------------------------------------------------------------------

Section 4.05 Undisclosed Liabilities. Seller has no Liabilities with respect to
the Business, except (a) those which are adequately reflected or reserved
against in the Balance Sheet as of the Balance Sheet Date, and (b) those which
have been incurred in the ordinary course of business consistent with past
practice since the Balance Sheet Date and which are not, individually or in the
aggregate, material in amount.
Section 4.06 Absence of Certain Changes, Events and Conditions. Since the
Balance Sheet Date, and other than in the ordinary course of business consistent
with past practice, there has not been any:
(a) Material Adverse Effect;
(b) declaration or payment of any dividends or distributions on or in respect of
any of Seller's capital stock or redemption, purchase or acquisition of Seller's
capital stock, except as set forth on Section 4.06(b) of the Disclosure
Schedules;
(c) material change in any method of accounting or accounting practice for the
Business, except as required by GAAP or as disclosed in the notes to the
Financial Statements;
(d) material change in cash management practices and policies, practices and
procedures with respect to collection of Accounts Receivable, establishment of
reserves for uncollectible Accounts Receivable, accrual of Accounts Receivable,
inventory control, prepayment of expenses, payment of trade accounts payable,
accrual of other expenses, deferral of revenue and acceptance of customer
deposits;
(e) entry into any Contract that would constitute a Material Contract;
(f) incurrence, assumption or guarantee of any indebtedness for borrowed money
in connection with the Business except unsecured current obligations and
Liabilities incurred in the ordinary course of business consistent with past
practice;
(g) transfer, assignment, sale or other disposition of any of the Purchased
Assets shown or reflected in the Balance Sheet, except for the sale of Inventory
in the ordinary course of business;
(h) cancellation of any debts or claims or amendment, termination or waiver of
any rights constituting Purchased Assets;
(i) transfer, assignment or grant of any license or sublicense of any material
rights under or with respect to any Intellectual Property Assets or Intellectual
Property Agreements;
(j) material damage, destruction or loss, or any material interruption in use,
of any Purchased Assets, whether or not covered by insurance;
(k) acceleration, termination, material modification to or cancellation of any
Assigned Contract or Permit;
(l) material capital expenditures which would constitute an Assumed Liability;
(m) imposition of any Encumbrance upon any of the Purchased Assets;
23

--------------------------------------------------------------------------------

(n) (i) grant of any bonuses, whether monetary or otherwise, or increase in any
wages, salary, severance, pension or other compensation or benefits in respect
of any current or former employees, officers, directors, independent contractors
or consultants of Seller, other than as provided for in any written agreements
adopted before the Balance Sheet Date or required by applicable Law, (ii) change
in the terms of employment for any employee of Seller or any termination of any
employees for which the aggregate costs and expenses exceed $25,000, or (iii)
action to accelerate the vesting or payment of any compensation or benefit for
any current or former employee, officer, director, consultant or independent
contractor of Seller other than as provided for in any Benefit Plan;
(o) hiring or promoting any person as or to (as the case may be) except to fill
a vacancy in the ordinary course of business;
(p) adoption, modification or termination of any: (i) employment, severance,
retention or other agreement with any current or former employee, officer,
director, independent contractor or consultant of Seller, (ii) Benefit Plan, or
(iii) collective bargaining or other agreement with a Union, in each case
whether written or oral;
(q) loan to (or forgiveness of any loan to), or entry into any other transaction
with, any current or former directors, officers or employees of Seller;
(r) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;
(s) purchase, lease or other acquisition of the right to own, use or lease any
property or assets in connection with the Business for an amount in excess of
$25,000, individually (in the case of a lease, per annum) or $50,000 in the
aggregate (in the case of a lease, for the entire term of the lease, not
including any option term), except for purchases of Inventory or supplies in the
ordinary course of business consistent with past practice; or
(t) Contract to do any of the foregoing, or any action or omission that would
result in any of the foregoing.
Section 4.07 Material Contracts.
(a) Section 4.07(a) of the Disclosure Schedules lists each of the following
Contracts (x) by which any of the Purchased Assets are bound or affected or (y)
to which Seller is a party or by which it is bound in connection with the
Business or the Purchased Assets (such Contracts, together with all Contracts
concerning the occupancy, management or operation of any Real Property
(including without limitation, brokerage contracts) listed or otherwise
disclosed in Section 4.10(a) of the Disclosure Schedules and all Intellectual
Property Agreements set forth in Section 4.11(b) of the Disclosure Schedules,
being "Material Contracts"):
(i) all Contracts involving aggregate consideration in excess of $25,000 and
which, in each case, cannot be cancelled without penalty or without more than 90
days' notice;
(ii) all Contracts that require Seller to purchase or sell a stated portion of
the requirements or outputs of the Business or that contain "take or pay"
provisions;
24

--------------------------------------------------------------------------------

(iii) all Contracts that provide for the indemnification of any Person or the
assumption of any Tax, environmental or other Liability of any Person;
(iv) all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);
(v) all broker, distributor, dealer, manufacturer's representative, franchise,
agency, sales promotion, market research, marketing consulting and advertising
Contracts;
(vi) all employment agreements and Contracts with independent contractors or
consultants (or similar arrangements) and which are not cancellable without
material penalty or without more than 90 days' notice;
(vii) except for Contracts relating to trade receivables, all Contracts relating
to indebtedness (including, without limitation, guarantees);
(viii) all Contracts with any Governmental Authority ("Government Contracts");
(ix) all Contracts that limit or purport to limit the ability of Seller to
compete in any line of business or with any Person or in any geographic area or
during any period of time;
(x) all joint venture, partnership or similar Contracts;
(xi) all Contracts for the sale of any of the Purchased Assets or for the grant
to any Person of any option, right of first refusal or preferential or similar
right to purchase any of the Purchased Assets;
(xii) all powers of attorney with respect to the Business or any Purchased
Asset;
(xiii) all collective bargaining agreements or Contracts with any Union; and
(xiv) all other Contracts that are material to the Purchased Assets or the
operation of the Business and not previously disclosed pursuant to this Section
4.07.
(b) Each Material Contract is valid and binding on Seller in accordance with its
terms and is in full force and effect. None of Seller or, to Seller's Knowledge,
any other party thereto is in breach of or default under (or is alleged to be in
breach of or default under), or has provided or received any notice of any
intention to terminate, any Material Contract. No event or circumstance has
occurred that, with notice or lapse of time or both, would constitute an event
of default under any Material Contract or result in a termination thereof or
would cause or permit the acceleration or other changes of any right or
obligation or the loss of any benefit thereunder. Complete and correct copies of
each Material Contract (including all modifications, amendments and supplements
thereto and waivers thereunder) have been made available to Buyer. There are no
disputes pending or threatened under any Contract included in the Purchased
Assets.
Section 4.08 Title to Purchased Assets. Seller has good and valid title to, or a
valid leasehold interest in, all of the Purchased Assets. All such Purchased
Assets (including leasehold interests) are free and clear of Encumbrances except
for the following (collectively referred to as "Permitted Encumbrances"):
25

--------------------------------------------------------------------------------

(a) those items set forth in Section 4.08 of the Disclosure Schedules;
(b) liens for Taxes not yet due and payable;
(c) mechanics', carriers', workmen's, repairmen's or other like liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the Business or the Purchased Assets;
(d) easements, rights of way, zoning ordinances and other similar encumbrances
affecting Real Property which are not, individually or in the aggregate,
material to the Business or the Purchased Assets, which do not prohibit or
interfere with the current operation of any Real Property and which do not
render title to any Real Property unmarketable; or
(e) other than with respect to Owned Real Property, liens arising under original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business consistent with past
practice which are not, individually or in the aggregate, material to the
Business or the Purchased Assets.
Section 4.09 Condition and Sufficiency of Assets. The buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property included in the Purchased Assets are structurally
sound, are in good operating condition and repair, and are adequate for the uses
to which they are being put, and none of such buildings, plants, structures,
furniture, fixtures, machinery, equipment, vehicles and other items of tangible
personal property is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost. The
Purchased Assets are sufficient for the continued conduct of the Business after
the Closing in substantially the same manner as conducted prior to the Closing
and constitute all of the rights, property and assets necessary to conduct the
Business as currently conducted. None of the Excluded Assets are material to the
Business.
Section 4.10 Real Property.
(a) Section 4.10(a) of the Disclosure Schedules sets forth each parcel of real
property owned by Trapp Road and used in or necessary for the conduct of the
Business as currently conducted (together with all buildings, fixtures,
structures and improvements situated thereon and all easements, rights-of-way
and other rights and privileges appurtenant thereto, collectively, the "Owned
Real Property"), including with respect to each property, the address location
and use. Seller has delivered to Buyer copies of the deeds and other instruments
(as recorded) by which Seller acquired such parcel of Owned Real Property, and
copies of all title insurance policies, opinions, abstracts and surveys in the
possession of Seller with respect to such parcel. With respect to each parcel of
Real Property:
(i) Trapp Road has good and marketable fee simple title, free and clear of all
Encumbrances, except (A) Permitted Encumbrances and (B) those Encumbrances set
forth on Section 4.10(a)(i) of the Disclosure Schedules;
(ii) except as set forth on Section 4.10(a)(ii) of the Disclosure Schedules,
Trapp Road has not leased or otherwise granted to any Person the right to use or
occupy such Owned Real Property or any portion thereof; and
26

--------------------------------------------------------------------------------

(iii) there are no unrecorded outstanding options, rights of first offer or
rights of first refusal to purchase such Owned Real Property or any portion
thereof or interest therein.
(b) Section 4.10(b) of the Disclosure Schedules sets forth each parcel of real
property leased by Seller and used in or necessary for the conduct of the
Business as currently conducted (together with all rights, title and interest of
Seller in and to leasehold improvements relating thereto, including, but not
limited to, security deposits, reserves or prepaid rents paid in connection
therewith, collectively, the "Leased Real Property"), and a true and complete
list of all leases, subleases, licenses, concessions and other agreements
(whether written or oral), including all amendments, extensions renewals,
guaranties and other agreements with respect thereto, pursuant to which Seller
holds any Leased Real Property (collectively, the "Leases"). Seller has
delivered to Buyer a true and complete copy of each Lease. With respect to each
Lease:
(i) such Lease is valid, binding, enforceable and in full force and effect, and
Seller enjoys peaceful and undisturbed possession of the Leased Real Property;
(ii) Seller is not in breach or default under such Lease, and no event has
occurred or circumstance exists which, with the delivery of notice, passage of
time or both, would constitute such a breach or default, and Seller has paid all
rent due and payable under such Lease;
(iii) Seller has not received nor given any notice of any default or event that
with notice or lapse of time, or both, would constitute a default by Seller
under any of the Leases and, to the Knowledge of Seller, no other party is in
default thereof, and no party to any Lease has exercised any termination rights
with respect thereto;
(iv) Seller has not subleased, assigned or otherwise granted to any Person the
right to use or occupy such Leased Real Property or any portion thereof; and
(v) Seller has not pledged, mortgaged or otherwise granted an Encumbrance on its
leasehold interest in any Leased Real Property.
(c) Seller has not received any written notice of (i) material violations of
building codes and/or zoning ordinances or other governmental or regulatory Laws
affecting the Real Property, (ii) existing, pending or threatened condemnation
proceedings affecting the Real Property, or (iii) existing, pending or
threatened zoning, building code or other moratorium proceedings, or similar
matters which could reasonably be expected to materially and adversely affect
the ability to operate the Real Property as currently operated. Neither the
whole nor any material portion of any Real Property has been damaged or
destroyed by fire or other casualty.
(d) The Real Property is sufficient for the continued conduct of the Business
after the Closing in substantially the same manner as conducted prior to the
Closing and constitutes all of the real property necessary to conduct the
Business as currently conducted.
Section 4.11 Intellectual Property.
(a) Section 4.11(a) of the Disclosure Schedules lists all (i) Intellectual
Property Registrations and (ii) Intellectual Property Assets, including
software, that are not registered but that are used in the operation of the
Business. All required filings and fees related to the Intellectual Property
Registrations have been timely filed with and paid to the relevant Governmental
Authorities and authorized registrars, and all Intellectual Property
Registrations are otherwise in good standing. Seller has provided Buyer with
true and complete copies of file histories, documents, certificates, office
actions, correspondence and other materials related to all Intellectual Property
Registrations.
27

--------------------------------------------------------------------------------

(b) Section 4.11(b) of the Disclosure Schedules lists all Intellectual Property
Agreements. Seller has provided Buyer with true and complete copies of all such
Intellectual Property Agreements, including all modifications, amendments and
supplements thereto and waivers thereunder. Each Intellectual Property Agreement
is valid and binding on Seller in accordance with its terms and is in full force
and effect. None of Seller or, to Seller's Knowledge, any other party thereto is
in breach of or default under (or is alleged to be in breach of or default
under) in any material respect, or has provided or received any notice of breach
or default of or any intention to terminate, any Intellectual Property
Agreement. No event or circumstance has occurred that, with notice or lapse of
time or both, would constitute an event of default under any Intellectual
Property Agreement or result in a termination thereof or would cause or permit
the acceleration or other changes of any right or obligation or the loss of any
benefit thereunder.
(c) Except as set forth in Section 4.11(c) of the Disclosure Schedules, Seller
is the sole and exclusive legal and beneficial, and with respect to the
Intellectual Property Registrations, record owner of all right, title and
interest in and to the Intellectual Property Assets, and has the valid right to
use all other Intellectual Property used in or necessary for the conduct of the
Business as currently conducted, in each case, free and clear of Encumbrances
other than Permitted Encumbrances.
(d) The Intellectual Property Assets and Intellectual Property licensed under
the Intellectual Property Agreements are all of the Intellectual Property
necessary to operate the Business as presently conducted. The consummation of
the transactions contemplated hereunder will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other Person in respect of, Buyer's right to own, use or hold
for use any Intellectual Property as owned, used or held for use in the conduct
of the Business as currently conducted.
(e) Seller's rights in the Intellectual Property Assets are valid, subsisting
and enforceable. Seller has taken all reasonable steps to maintain the
Intellectual Property Assets and to protect and preserve the confidentiality of
all trade secrets included in the Intellectual Property Assets.
(f) The conduct of the Business as currently and formerly conducted, and the
Intellectual Property Assets and Intellectual Property licensed under the
Intellectual Property Agreements as currently or formerly owned, licensed or
used by Seller, have not infringed, misappropriated, diluted or otherwise
violated, and have not, do not and will not infringe, dilute, misappropriate or
otherwise violate, the Intellectual Property or other rights of any Person. No
Person has infringed, misappropriated, diluted or otherwise violated, or is
currently infringing, misappropriating, diluting or otherwise violating, any
Intellectual Property Assets.
(g) There are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or threatened (including in the form of offers
to obtain a license): (i) alleging any infringement, misappropriation, dilution
or violation of the Intellectual Property of any Person by Seller in connection
with the Business; (ii) challenging the validity, enforceability, registrability
or ownership of any Intellectual Property Assets or Seller's rights with respect
to any Intellectual Property Assets; or (iii) by Seller or any other Person
alleging any infringement, misappropriation, dilution or violation by any Person
of any Intellectual Property Assets. Seller is not subject to any outstanding or
prospective Governmental Order (including any motion or petition therefor) that
does or would restrict or impair the use of any Intellectual Property Assets.
28

--------------------------------------------------------------------------------

Section 4.12 Inventory. All Inventory, whether or not reflected in the Balance
Sheet, consists of a quality and quantity usable and salable in the ordinary
course of business consistent with past practice, except for obsolete, damaged,
defective or slow-moving items that have been written off or written down to
fair market value or for which adequate reserves have been established. All
Inventory is owned by Seller free and clear of all Encumbrances, and no
Inventory is held on a consignment basis. The quantities of each item of
Inventory (whether raw materials, work-in-process or finished goods) are not
excessive, but are reasonable in the present circumstances of Seller.
Section 4.13 Accounts Receivable. The Accounts Receivable reflected on the
Balance Sheet and the Accounts Receivable arising after the date thereof (a)
have arisen from bona fide transactions entered into by Seller involving the
sale of goods or the rendering of services in the ordinary course of business
consistent with past practice; (b) constitute only valid, undisputed claims of
Seller not subject to claims of set-off or other defenses or counterclaims other
than normal cash discounts accrued in the ordinary course of business consistent
with past practice; and (c) subject to a reserve for bad debts shown on the
Balance Sheet or, with respect to Accounts Receivable arising after the Balance
Sheet Date, on the accounting records of the Business, are collectible in full
within 30 days after billing. The reserve for bad debts shown on the Balance
Sheet or, with respect to Accounts Receivable arising after the Balance Sheet
Date, on the accounting records of the Business have been determined in
accordance with GAAP, consistently applied, subject to normal year-end
adjustments and the absence of disclosures normally made in footnotes.
Section 4.14 Customers and Suppliers.
(a) Section 4.14(a) of the Disclosure Schedules sets forth with respect to the
Business the 25 largest customers of Seller for the two most recent fiscal years
(determined on the basis of the total dollar amount of net sales to each such
customer) (collectively, the "Material Customers"), and the total dollar amount
of sales to each such Material Customer during the two most recent fiscal years.
Seller has not received any notice, and has no reason to believe, that any of
the Material Customers has ceased, or intends to cease after the Closing, to use
the goods or services of the Business or to otherwise terminate or materially
reduce its relationship with the Business.
(b) Section 4.14(b) of the Disclosure Schedules sets forth with respect to the
Business the 25 largest suppliers of Seller for the two most recent fiscal years
(determined on the basis of the total dollar amount of purchase from each such
supplier) (collectively, the "Material Suppliers"), and the total dollar amount
of purchases from each such Material Supplier during the two most recent fiscal
years. Seller has not received any notice, and has no reason to believe, that
any of the Material Suppliers has ceased, or intends to cease, to supply goods
or services to the Business or to otherwise terminate or materially reduce its
relationship with the Business.
Section 4.15 Insurance. Section 4.15 of the Disclosure Schedules sets forth (i)
a true and complete list of all current policies or binders of fire, liability,
product liability, umbrella liability, real and personal property, workers'
compensation, vehicular, fiduciary liability and other casualty and property
insurance maintained by Seller or its Affiliates and relating to the Business,
the Purchased Assets or the Assumed Liabilities (collectively, the "Insurance
Policies"); and (ii) with respect to the Business, the Purchased Assets or the
Assumed Liabilities, a list of all pending claims (as of August 31, 2017) and
the claims history for Seller since January 1, 2014. Except as set forth on
Section 4.15 of the Disclosure Schedules, there are no claims related to the
Business, the Purchased Assets or the Assumed Liabilities pending under any such
Insurance Policies as to which coverage has been questioned, denied or disputed
or in respect of which there is an outstanding reservation of rights. Neither
Seller nor any of its Affiliates has received any written notice of cancellation
of, premium increase with respect to, or alteration of coverage under, any of
such Insurance Policies. All premiums due on such Insurance Policies have either
been paid or, if not yet due, accrued. All such Insurance Policies (i) are in
full force and effect and enforceable in accordance with their terms; (ii) are
provided by carriers who are financially solvent; and (iii) have not been
subject to any lapse in coverage. None of Seller or any of its Affiliates is in
default under, or has otherwise failed to comply with, in any material respect,
any provision contained in any such Insurance Policy. The Insurance Policies are
of the type and in the amounts customarily carried by Persons conducting a
business similar to the Business and are sufficient for compliance with all
applicable Laws and Contracts to which Seller is a party or by which it is
bound. True and complete copies of the Insurance Policies have been made
available to Buyer.
29

--------------------------------------------------------------------------------

Section 4.16 Legal Proceedings; Governmental Orders.
(a) Except as set forth in Section 4.16(a) of the Disclosure Schedules, there
are no Actions pending or, to Seller's Knowledge, threatened against or by
Seller (i) relating to or affecting the Business, the Purchased Assets or the
Assumed Liabilities; or (ii) that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.
(b) There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against, relating to or affecting the Business.
Section 4.17 Compliance with Laws; Permits.
(a) Seller has complied and is now complying with all Laws applicable to the
conduct of the Business as currently conducted or the ownership and use of the
Purchased Assets.
(b) All Permits required for Seller to conduct the Business as currently
conducted or for the ownership and use of the Purchased Assets have been
obtained by Seller and are valid and in full force and effect. All fees and
charges with respect to such Permits as of the date hereof have been paid in
full. Section 4.17(b) of the Disclosure Schedules lists all current Permits
(other than Environmental Permits) issued to Seller which are related to the
conduct of the Business as currently conducted or the ownership and use of the
Purchased Assets, including the names of the Permits and their respective dates
of expiration. No event has occurred that, with or without notice or lapse of
time or both, would reasonably be expected to result in the revocation,
suspension, lapse or limitation of any Permit set forth in Section 4.17(b) of
the Disclosure Schedules.
Section 4.18 Environmental Matters.
(a) The operations of the Business, the Owned Real Property, Leased Real
Property or the Purchased Assets are currently and have been in compliance with
all Environmental Laws. Neither Seller nor Trapp Road has received from any
Person, with respect to the Business, Owned Real Property, Leased Real Property,
or the Purchased Assets, any: (i) Environmental Notice or Environmental Claim;
or (ii) written request for information pursuant to Environmental Law or
Environmental Permit, which, in each case, either remains pending or unresolved,
or is the source of ongoing Liabilities as of the Closing Date.
30

--------------------------------------------------------------------------------

(b) Seller has obtained and is in compliance with all Environmental Permits
(each of which is disclosed in Section 4.18(b) of the Disclosure Schedules)
necessary for the conduct of the Business as currently conducted or the
ownership, lease, operation or use of the Owned Real Property, Leased Real
Property or Purchased Assets, and has no Knowledge of any alleged noncompliance
with the Environmental Permits reasonably expected to cause a Material Adverse
Effect. All such Environmental Permits are in full force and effect and shall be
maintained in full force and effect through the Closing Date in accordance with
Environmental Law. Seller has no Knowledge of any condition, event or
circumstance that might materially prevent or impede, after the Closing Date,
the conduct of the Business as currently conducted or the ownership, lease,
operation or use of the Owned Real Property, Leased Real Property or Purchased
Assets. With respect to any such Environmental Permits, Seller has undertaken,
or will undertake prior to the Closing Date, all reasonable measures necessary
to facilitate transfer of the Environmental Permits to Buyer, and Seller does
not have any Knowledge of any condition, event or circumstance that might
materially prevent or impede the transfer of the Environmental Permits to Buyer.
Neither Seller nor Trapp Road has received any Environmental Notice or written
communication regarding any material adverse change in the status or terms and
conditions of the Environmental Permits.
(c) None of the Business, the Owned Real Property, Leased Real Property or the
Purchased Assets or any real property currently or formerly owned, leased or
operated by Seller or Trapp Road in connection with the Business is listed on,
or has been proposed for listing on, the National Priorities List (or CERCLIS)
under CERCLA, or any similar state or local list.
(d) There has been no Release of Hazardous Materials related to the Business or
impacting or affecting the Purchased Assets, Owned Real Property, Leased Real
Property or any real property currently or formerly owned, leased or operated by
Seller or Trapp Road in connection with the Business. Seller has not received an
Environmental Notice that any Release of Hazardous Materials related to the
Business or impacting or affecting the Purchased Assets, Owned Real Property,
Leased Real Property or real property currently or formerly owned, leased or
operated by Seller or Trapp Road that could reasonably be expected to result in
an Environmental Claim or a violation of Environmental Law or term of any
Environmental Permit.
(e) Section 4.18(e) of the Disclosure Schedules contains a complete and accurate
list of all active, removed or abandoned aboveground or underground storage
tanks owned or operated by Seller or Trapp Road in connection with the Business,
Owned Real Property, Leased Real Property or the Purchased Assets.
(f) Section 4.18(f) of the Disclosure Schedules contains a complete and accurate
list of all off-site (meaning not on or within the Purchased Assets, the Owned
Real Property or Leased Real Property) Hazardous Materials treatment, storage,
or disposal facilities or locations (collectively, "Off-Site Facilities") used
by Seller or Trapp Road or any predecessors in connection with the Business, the
Owned Real Property, Leased Real Property or the Purchased Assets as to which
Seller may retain Liabilities.  None of these Off-Site Facilities has been
placed or proposed for placement on the National Priorities List (or CERCLIS)
under CERCLA, or any similar state or local list. Seller has not received any
Environmental Notice regarding potential Liabilities with respect to such
Off-Site Facilities.
(g) Neither Seller nor Trapp Road has retained or assumed, by contract or
operation of Law, any Liabilities of third parties under Environmental Law.
(h) Seller has provided or otherwise made available to Buyer and listed in
Section 4.18(h) of the Disclosure Schedules: (i) any and all environmental
reports, studies, audits, records, sampling data, and analyses, site
assessments, risk assessments, economic models and other similar documents with
respect to the Business, the Owned Real Property or Leased Real Property or the
Purchased Assets or any real property currently or formerly owned, leased or
operated by Seller or Trapp Road in connection with the Business which are in
the possession or control of Seller or Trapp Road related to Environmental Laws,
Remedial Action, Environmental Claims or an Environmental Notice or the Release
of Hazardous Materials; and (ii) any and all documents concerning planned or
anticipated capital expenditures required to reduce, offset, limit or otherwise
control pollution and/or emissions, manage waste or otherwise ensure compliance
with current or future Environmental Laws (including, without limitation, costs
of Remedial Action, engineering controls, pollution control equipment and
operational changes).
31

--------------------------------------------------------------------------------

(i) Seller has no Knowledge of or reasonably anticipates, as of the Closing
Date, any condition, event or circumstance concerning the Release or regulation
of Hazardous Materials or Remedial Action that might, after the Closing Date,
materially prevent, impede or increase the costs associated with the ownership,
lease, operation, performance or use of the Business, the Owned Real Property,
Leased Real Property or the Purchased Assets as currently carried out.
(j) Seller owns and controls all Environmental Attributes (a complete and
accurate list of which is set forth in Section 4.18(j) of the Disclosure
Schedules) and has not entered into any contract or pledge to transfer, lease,
license, guarantee, sell, mortgage, pledge or otherwise dispose of or encumber
any Environmental Attributes as of the date hereof. Seller does not have any
Knowledge of any condition, event or circumstance that might prevent, impede or
increase the costs associated with the transfer (if required) to Buyer of any
Environmental Attributes after the Closing Date.
Section 4.19 Employee Benefit Matters.
(a) Section 4.19(a) of the Disclosure Schedules contains a true and complete
list of each pension, benefit, retirement, compensation, consulting, employee,
profit-sharing, deferred compensation, incentive, bonus, performance award,
phantom equity, stock or stock-based, change in control, retention, severance,
paid time off, welfare, fringe-benefit and other similar agreement, plan,
policy, program or arrangement (and any amendments thereto) in effect as of the
date hereof, in each case whether funded or unfunded, including each "employee
benefit plan" within the meaning of Section 3(3) of ERISA, whether or not
tax-qualified and whether or not subject to ERISA that is (i) in effect and
covering one or more employees or former employees of the Business, and which is
maintained, sponsored, contributed to, or required to be contributed to by
Seller or (ii) under which Seller any of its Affiliates would reasonably be
expected to have any Liability, contingent or otherwise (as listed on Section
4.19(a) of the Disclosure Schedules, each, a "Benefit Plan").
(b) With respect to each Benefit Plan, Seller has made available to Buyer
accurate, current and complete copies of each of the following: (i) where the
Benefit Plan has been reduced to writing, the current plan document together
with all amendments; (ii) where the Benefit Plan has not been reduced to
writing, a written summary of all material plan terms; (iii) where applicable,
copies of any current trust agreements or other funding arrangements, custodial
agreements, insurance policies and contracts, administration agreements and
similar agreements, and investment management or investment advisory agreements,
now in effect or required in the future as a result of the transactions
contemplated by this Agreement or otherwise; (iv) copies of any current summary
plan descriptions, summaries of material modifications, employee handbooks and
any other written communications (or a description of any oral communications)
relating to any Benefit Plan; (v) in the case of any Benefit Plan that is
intended to be qualified under Section 401(a) of the Code, a copy of the most
recent determination, opinion or advisory letter from the Internal Revenue
Service; (vi) in the case of any Benefit Plan for which a Form 5500 is required
to be filed, a copy of the two most recently filed Form 5500, with schedules and
financial statements attached; (vii) actuarial valuations and reports related to
any Benefit Plans with respect to the two most recently completed plan years;
(viii) the two most recent nondiscrimination tests performed under the Code; and
(ix) copies of material notices, letters or other correspondence from the
Internal Revenue Service, Department of Labor, Pension Benefit Guaranty
Corporation("PBGC") or other Governmental Authority relating to the Benefit Plan
within the last six years.
32

--------------------------------------------------------------------------------

(c) Each Benefit Plan and related trust (other than any multiemployer plan
within the meaning of Section 3(37) of ERISA (each a "Multiemployer Plan")) has
been established, administered and maintained in accordance with its terms and
in compliance with all applicable Laws (including ERISA, the Code and any
applicable local Laws). Each Benefit Plan that is intended to be qualified under
Section 401(a) of the Code (a "Qualified Benefit Plan") is so qualified and has
received a favorable and current determination letter from the Internal Revenue
Service, or with respect to a prototype plan, can rely on an opinion letter from
the Internal Revenue Service to the prototype plan sponsor, to the effect that
such Qualified Benefit Plan is so qualified and that the plan and the trust
related thereto are exempt from federal income taxes under Sections 401(a) and
501(a), respectively, of the Code, and nothing has occurred that could
reasonably be expected to adversely affect the qualified status of any Qualified
Benefit Plan. To Seller's Knowledge, nothing has occurred with respect to any
Benefit Plan that has subjected or could reasonably be expected to subject
Seller or any of its ERISA Affiliates or, with respect to any period on or after
the Closing Date, Buyer or any of its Affiliates, to a penalty under Section 502
of ERISA or to tax or penalty under Section 4975 of the Code. All benefits,
contributions and premiums relating to each Benefit Plan have been timely paid
in accordance with the terms of such Benefit Plan and all applicable Laws and
accounting principles. All benefits accrued under any unfunded Benefit Plan have
been timely paid, accrued or otherwise adequately reserved in accordance with
the terms of such Benefit Plan and all applicable Laws and accounting
principles.
(d) Neither Seller nor any of its ERISA Affiliates has (i) incurred or
reasonably expects to incur, either directly or indirectly, any Liability under
Title I or Title IV of ERISA or related provisions of the Code or applicable
local Law relating to employee benefit plans; (ii) failed to timely pay premiums
to the PBGC; (iii) incorrectly withdrawn from any Benefit Plan; or (iv) engaged
in any transaction which would give rise to liability under Section 4069 or
Section 4212(c) of ERISA.
(e) With respect to each Benefit Plan (i) no such plan is a Multiemployer Plan;
(ii) no such plan is a "multiple employer plan" within the meaning of Section
413(c) of the Code or a "multiple employer welfare arrangement" (as defined in
Section 3(40) of ERISA) and (iii) no Action has been initiated by the PBGC to
terminate any such plan or to appoint a trustee for any such plan.
(f) Other than as required under Section 601 et. seq. of ERISA or other
applicable Law, no Benefit Plan or other arrangement provides retiree welfare
benefits to any individual for any reason.
(g) There is no pending or, to Seller's Knowledge, threatened Action relating to
a Benefit Plan (other than routine claims for benefits), and no Benefit Plan has
within the three years prior to the date hereof been the subject of an
examination or audit by a Governmental Authority or the subject of an
application or filing under, or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.
(h) There has been no amendment to, announcement by Seller or any of its
Affiliates relating to, or change in employee participation or coverage under,
any Benefit Plan or collective bargaining agreement that would increase the
annual expense of maintaining such plan above the level of the expense incurred
for the most recently completed fiscal year with respect to any director,
officer, employee, consultant or independent contractor of Seller, as
applicable. Neither Seller nor any of its Affiliates has any commitment or
obligation or has made any representations to any director, officer, employee,
consultant or independent contractor of Seller, whether or not legally binding,
to adopt, amend, modify or terminate any Benefit Plan or any collective
bargaining agreement.
33

--------------------------------------------------------------------------------

(i) Each Benefit Plan that is subject to Section 409A of the Code has been
administered in material compliance with its terms and the operational and
documentary requirements of Section 409A of the Code and all applicable
regulatory guidance (including, notices, rulings and proposed and final
regulations) thereunder. Seller does not have any obligation to gross up,
indemnify or otherwise reimburse any individual for any excise taxes, interest
or penalties incurred pursuant to Section 409A of the Code.
(j) Neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events): (i) entitle any current or former director,
officer, employee, independent contractor or consultant of Seller to severance
pay or any other payment; (ii) other than under any Benefit Plan, accelerate the
time of payment, funding or vesting, or increase the amount of compensation due
to any such individual; (iii) increase the amount payable under or result in any
other obligation pursuant to any Benefit Plan; (iv) result in "excess parachute
payments" within the meaning of Section 280G(b) of the Code; or (v) require a
"gross-up" or other payment to any "disqualified individual" within the meaning
of Section 280G(c) of the Code.
Section 4.20 Employment Matters.
(a) Section 4.20(a) of the Disclosure Schedules contains a list of all persons
who are employees of Seller as of the date hereof, including any employee who is
on a leave of absence of any nature, paid or unpaid, authorized or unauthorized,
and sets forth for each such individual the following: (i) name; (ii) title or
position (including whether full or part time); (iii) hire date; (iv) current
annual base compensation rate; (v) commission, bonus or other incentive-based
compensation; and (vi) a description of the fringe benefits provided to each
such individual, including paid time off, as of the date hereof. As of the date
hereof, all compensation, including wages, commissions and bonuses payable to
all employees of Seller for services performed on or prior to the date hereof
have been paid in full and there are no outstanding agreements, understandings
or commitments of Seller with respect to any compensation, commissions or
bonuses.  No later than two (2) days before the Closing Date, Seller may deliver
to Buyer an amendment to Section 4.20(a) of the Disclosure Schedules to reflect
any increase or decrease in the paid time off for such employees. No such
amendment or addition shall be evidence, in and of itself, that the
representations and warranties in this Section 4.20(a) are no longer true and
correct in all respects.
(b) Seller is not, and has not been for the past three years, a party to, bound
by, or negotiating any collective bargaining agreement or other Contract with a
union, works council or labor organization (collectively, "Union"),and there is
not, and has not been for the past five years, any Union representing or
purporting to represent any employee of Seller, and, to Seller's Knowledge, no
Union or group of employees is seeking or has sought to organize employees for
the purpose of collective bargaining. There has never been, nor has there been
any threat of, any strike, slowdown, work stoppage, lockout, concerted refusal
to work overtime or other similar labor disruption or dispute affecting Seller
or any employees of the Business. Seller has no duty to bargain with any Union.
34

--------------------------------------------------------------------------------

(c) Seller is and has been in compliance with all applicable Laws pertaining to
employment and employment practices to the extent they relate to employees of
the Business, including all Laws relating to labor relations, equal employment
opportunities, fair employment practices, employment discrimination, harassment,
retaliation, reasonable accommodation, disability rights or benefits,
immigration, wages, hours, overtime compensation, child labor, hiring, promotion
and termination of employees, working conditions, meal and break periods,
privacy, health and safety, workers' compensation, leaves of absence and
unemployment insurance. All individuals characterized and treated by Seller as
consultants or independent contractors of the Seller are properly treated as
independent contractors under all applicable Laws. All employees of the Business
classified as exempt under the Fair Labor Standards Act and state and local wage
and hour laws are properly classified. There are no Actions against Seller
pending, or to Seller's Knowledge, threatened to be brought or filed, by or with
any Governmental Authority or arbitrator in connection with the employment of
any current or former applicant, employee, consultant, volunteer, intern or
independent contractor of Seller, including, without limitation, any claim
relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay, wages and hours or any other employment related matter
arising under applicable Laws.
(d) Seller has complied with the WARN Act and it has no plans to undertake any
action in the future that would trigger the WARN Act, except to the extent
triggered by the transaction contemplated hereby.
(e) With respect to each Government Contract, Seller is and, to Seller's
Knowledge, has been in compliance with Executive Order No. 11246 of 1965 ("E.O.
11246"), Section 503 of the Rehabilitation Act of 1973 ("Section 503") and the
Vietnam Era Veterans' Readjustment Assistance Act of 1974 ("VEVRAA"), including
all implementing regulations. Seller maintains and complies with affirmative
action plans in compliance with E.O. 11246, Section 503 and VEVRAA, including
all implementing regulations. Seller is not, and has not been for the past five
years, the subject of any audit, investigation or enforcement action by any
Governmental Authority in connection with any Government Contract or related
compliance with E.O. 11246, Section 503 and VEVRAA. Seller has not been
debarred, suspended or otherwise made ineligible from doing business with the
United States government or any government contractor.
Section 4.21 Taxes.
(a) All Tax Returns required to be filed by Seller for any Pre-Closing Tax
Period have been, or will be, timely filed. Such Tax Returns are, or will be,
true, complete and correct in all respects. All Taxes due and owing by Seller
(whether or not shown on any Tax Return) have been, or will be, timely paid in
full. No extensions of time within which to file any Tax Return is currently in
effect.
(b) Seller has withheld and paid each Tax required to have been withheld and
paid in connection with amounts paid or owing to any Employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of applicable Law.
(c) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of Seller that remain in effect.
(d) All deficiencies asserted, or assessments made, against Seller as a result
of any examinations by any taxing authority have been fully paid or otherwise
resolved.
35

--------------------------------------------------------------------------------

(e) Seller is not a party to any Action by any taxing authority. Seller has not
received written notice of any pending Actions from any taxing authority, and to
the Knowledge of Seller, no such Action is threatened. No claim has ever been
made by an authority in a jurisdiction where Seller does not file Tax Returns
that Seller is or may be subject to taxation by that jurisdiction.
(f) There are no Encumbrances for Taxes upon any of the Purchased Assets (other
than for current Taxes not yet due and payable).
Section 4.22 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Seller.
Section 4.23 Own Account. Seller understands that the Preferred Shares issued as
the Preferred Share Consideration to Seller and the Conversion Common Shares are
"restricted securities" and have not been registered under the Securities Act of
1933 or any applicable state securities law and Seller is acquiring the
securities as principal for its own account and not with a view to or for
distributing or reselling such Shares or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing any of such Shares in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other Persons to distribute or regarding the
distribution of such Shares in violation of the Securities Act or any applicable
state securities law (this representation and warranty not limiting Seller's
right to sell the Shares pursuant to an effective registration statement or
otherwise in compliance with applicable federal and state securities laws).
Seller is an "accredited investor" as that term is defined under Section 501 of
Regulation D of the Securities Act.
Section 4.24 Review of SEC Reports. Seller has (i) received and carefully
reviewed Buyer's SEC Reports as defined in Section 5.07 and (ii) had the
opportunity to ask questions and receive answers from Buyer's officers and
directors concerning such forms and the documents incorporated by reference
therein and to obtain any documents relating to Buyer which are on file with the
Commission and available for inspection by the public. Seller is aware of the
risks inherent in an investment in Buyer and specifically the risks of an
investment in the securities. In addition, Seller is aware and acknowledges that
there can be no assurance of the future viability or profitability of Buyer, nor
can there be any assurance relating to the current or future price of the Common
Stock, as quoted on NASDAQ, or market conditions generally.
ARTICLE V 
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller as follows:
Section 5.01 Organization of Buyer. Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the state of Utah.
Section 5.02 Authority of Buyer. Buyer has full corporate power and authority to
enter into this Agreement and the other Transaction Documents to which Buyer is
a party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms. When each other Transaction Document to
which Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer enforceable against it in accordance with its terms.
36

--------------------------------------------------------------------------------

Section 5.03 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the Transaction Documents to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Buyer or (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Buyer, require the consent, notice or other action by any Person. No consent,
approval, Permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the Transaction Documents
to which it is a party and the consummation of the transactions contemplated
hereby and thereby, except for such consents, approvals, Permits, Governmental
Orders, declarations, filings or notices which, in the aggregate, would not have
a Material Adverse Effect.
Section 5.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.
Section 5.05 Legal Proceedings. There are no Actions pending or, to Buyer's
knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.
Section 5.06 Issuance of the Preferred Share Consideration. The Preferred Shares
to be issued by Buyer as the Preferred Share Consideration and the Conversion
Common Shares are duly authorized and, when issued and paid for in accordance
with the applicable Transaction Documents, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by Buyer other
than restrictions on transfer provided for in the Transaction Documents. Buyer
has reserved from its duly authorized capital stock a number of Preferred Shares
and a number of Conversion Common Shares at least equal to the number of Shares
to be issued as the Share Consideration on the date hereof.
Section 5.07 Capitalization. The capitalization of Buyer is as set forth on
Section 5.07 of the Disclosure Schedule which shall include a "pro-forma"
capitalization giving effect to the Transactions contemplated hereby. Buyer has
not issued any capital stock since its most recently filed reports filed with
the U.S. Securities and Exchange Commission ("Commission") under the Securities
Exchange Act of 1934, as amended (the "SEC Reports"), other than pursuant to the
exercise of employee stock options under its equity incentive award plans, the
issuance of shares of Common Stock to employees pursuant to Buyer's employee
stock purchase plans and pursuant to the conversion and/or exercise of Common
Stock equivalents outstanding as of the date of the most recently filed SEC
Report. No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Other than as disclosed on Section
5.07 of the Disclosure Schedule or in the SEC Reports of Buyer, except as a
result of the issuance of the Shares, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which Buyer is or may become bound to issue additional shares
of Common Stock. The issuance of the Preferred Share Consideration will not
obligate Buyer to issue shares of Common Stock or other securities to any Person
other than Seller and will not result in a right of any holder of Buyer's
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. Other than as disclosed on Section 5.07 of the Disclosure
Schedule, there are no outstanding securities or instruments of Buyer that
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which Buyer is or may become
bound to redeem a security of Buyer. All of the outstanding shares of capital
stock of Buyer are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
Except for Requisite Shareholder Approvals that may be required under NASDAQ
Marketplace Rules applicable to Buyer, no further approval or authorization of
any shareholder, Buyer's Board of Directors or others is required for the
issuance and sale of the Shares. Except as contemplated by this Agreement and
disclosed on Section 5.07 of the Disclosure Schedule, there are no shareholders
agreements, voting agreements or other similar agreements with respect to
Buyer's capital stock to which Buyer is a party or, to the knowledge of Buyer,
between or among any of Buyer's shareholders.
37

--------------------------------------------------------------------------------

ARTICLE VI 
COVENANTS
Section 6.01 Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Seller shall (x) conduct the Business in the ordinary course of
business consistent with past practice; and (y) use reasonable efforts to
maintain and preserve intact its current Business organization, operations and
franchise and to preserve the rights, franchises, goodwill and relationships of
its employees, customers, lenders, suppliers, regulators and others having
relationships with the Business. Without limiting the foregoing, from the date
hereof until the Closing Date, Seller shall:
(a) preserve and maintain all Permits required for the conduct of the Business
as currently conducted or the ownership and use of the Purchased Assets;
(b) pay the debts, Taxes and other obligations of the Business when due;
(c) continue to collect Accounts Receivable in a manner consistent with past
practice, without discounting such Accounts Receivable;
(d) maintain the properties and assets included in the Purchased Assets in the
same condition as they were on the date of this Agreement, subject to reasonable
wear and tear;
(e) continue in full force and effect without modification all Insurance
Policies, except as required by applicable Law;
(f) defend and protect the properties and assets included in the Purchased
Assets from infringement or usurpation;
38

--------------------------------------------------------------------------------

(g) perform all of its obligations under all Assigned Contracts;
(h) maintain the Books and Records in accordance with past practice;
(i) comply in all material respects with all Laws applicable to the conduct of
the Business or the ownership and use of the Purchased Assets; and
(j) not take or permit any action that would cause any of the changes, events or
conditions described in Section 4.05 to occur.
Section 6.02 Access to Information. From the date hereof until the Closing,
Seller shall (a) afford Buyer and its Representatives full and free access to
and the right to inspect all of the Real Property, properties, assets, premises,
Books and Records, Contracts and other documents and data related to the
Business; (b) furnish Buyer and its Representatives with such financial,
operating and other data and information related to the Business as Buyer or any
of its Representatives may reasonably request; and (c) instruct the
Representatives of Seller to cooperate with Buyer in its investigation of the
Business.
Section 6.03 No Solicitation of Other Bids.
(a) Seller shall not, and shall not authorize or permit any of its Affiliates or
any of its or their Representatives to, directly or indirectly, (i) encourage,
solicit, initiate, facilitate or continue inquiries regarding an Acquisition
Proposal; (ii) enter into discussions or negotiations with, or provide any
information to, any Person concerning a possible Acquisition Proposal; or (iii)
enter into any agreements or other instruments (whether or not binding)
regarding an Acquisition Proposal. Seller shall immediately cease and cause to
be terminated, and shall cause its Affiliates and all of its and their
Representatives to immediately cease and cause to be terminated, all existing
discussions or negotiations with any Persons conducted heretofore with respect
to, or that could lead to, an Acquisition Proposal. For purposes hereof,
"Acquisition Proposal" means any inquiry, proposal or offer from any Person
(other than Buyer or any of its Affiliates) relating to the direct or indirect
disposition, whether by sale, merger or otherwise, of all or any portion of the
Business or the Purchased Assets.
(b) In addition to the other obligations under this Section 6.03, Seller shall
promptly (and in any event within three Business Days after receipt thereof by
Seller or its Representatives) advise Buyer orally and in writing of any
Acquisition Proposal, any request for information with respect to any
Acquisition Proposal, or any inquiry with respect to or which could reasonably
be expected to result in an Acquisition Proposal, the material terms and
conditions of such request, Acquisition Proposal or inquiry, and the identity of
the Person making the same.
(c) Seller agrees that the rights and remedies for noncompliance with this
Section 6.03 shall include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Buyer and that
money damages would not provide an adequate remedy to Buyer.
Section 6.04 Notice of Certain Events.
(a) From the date hereof until the Closing, Seller shall promptly notify Buyer
in writing of:
39

--------------------------------------------------------------------------------

(i) any fact, circumstance, event or action the existence, occurrence or taking
of which (A) has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (B) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by
Seller hereunder not being true and correct or (C) has resulted in, or could
reasonably be expected to result in, the failure of any of the conditions set
forth in Section 7.02 to be satisfied;
(ii) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
(iii) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and
(iv) any Actions commenced or, to Seller's Knowledge, threatened against,
relating to or involving or otherwise affecting the Business, the Purchased
Assets or the Assumed Liabilities that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to Section
4.16 or that relates to the consummation of the transactions contemplated by
this Agreement.
(b) Buyer's receipt of information pursuant to this Section 6.04 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Seller in this Agreement (including Section 8.02 and
Section 9.01(b)) and shall not be deemed to amend or supplement the Disclosure
Schedules.
Section 6.05 Employees and Employee Benefits; Paid Time Off Reimbursement.
(a) No later than two (2) Business Days before the Closing Date, Seller and
Buyer may agree to modify or amend the list of employees set forth on Section
4.20(a) of the Disclosure Schedule (collectively, "Seller Employees"). 
Commencing on the Closing Date, Seller shall terminate all Seller Employees and
Buyer will offer employment to such Seller Employees, on an "at will" basis,
subject to such Seller Employees (i) completing and submitting to Buyer an
application for employment, in form and substance reasonably acceptable to Buyer
and (ii) meeting the lawful employment authorization and identity eligibility
requirements of Buyer. Seller shall bear any and all obligations and liability
under the WARN Act resulting from employment losses pursuant to this Section
6.05(a).
(b) Seller shall be solely responsible, and Buyer shall have no obligations
whatsoever for, any compensation or other amounts payable to any current or
former employee, officer, director, independent contractor or consultant of
Seller, including, without limitation, hourly pay, commission, bonus, salary,
accrued paid time off, fringe, pension or profit sharing benefits or severance
pay for any period relating to the service with Seller at any time on or prior
to the Closing Date and Seller shall pay all such amounts to all entitled
persons within timeframes required by any applicable law.
(c) Seller shall remain solely responsible for the satisfaction of all claims
for medical, dental, life insurance, health, accident or disability benefits
brought by or in respect of current or former employees, officers, directors,
independent contractors or consultants of Seller or the spouses, dependents or
beneficiaries thereof for Benefit Plans of Seller.  Seller also shall remain
solely responsible for all worker's compensation claims of any current or former
employees, officers, directors, independent contractors or consultants of the
Business which relate to events occurring on or prior to the Closing Date.
Seller shall pay, or cause to be paid, all such amounts to the appropriate
persons as and when due.
40

--------------------------------------------------------------------------------



(d) In the event Seller cannot assign its Empower NationalONE Plan with
HealthPartners, Inc., Policy Number 19941, at Closing to Buyer, Seller shall not
terminate such group health plan before midnight on October 31, 2017.
(e) Buyer shall be responsible for all health plan continuation of coverage
requirements (if any) after the Closing Date as a "successor employer" as this
term is used for purposes of COBRA.
Employees of Seller who become employees of Buyer after the Closing Date shall
become eligible for the Benefit Plans assumed by Buyer as set forth in Section
2.01(d) and the accrued paid time off as set forth on Section 4.20(a) of the
Disclosure Schedule, as may be amended through the Closing Date.  Seller shall
reimburse Buyer for the paid time off such employees take between the Closing
Date and December 31, 2017, up to the amount of paid time off listed for each
such employee on Section 4.20(a) of the Disclosure Schedule, as may be amended
through the Closing Date.  After December 31, 2017, Buyer will calculate the
aggregate amount of such paid time off taken by each employee between the
Closing Date and December 31, 2017, and Seller shall promptly reimburse Buyer
for such amount up to the amount listed on Section 4.20(a) of the Disclosure
Schedule, as may be amended through the Closing Date, for each such employee.
Section 6.06 Confidentiality. From and after the Closing, each of the Seller
Parties shall, and shall cause its Affiliates to, hold, and shall use its
reasonable best efforts to cause its or their respective Representatives to
hold, in confidence any and all information, whether written or oral, concerning
the Business, except to the extent that such Seller Party can show that such
information (a) is generally available to and known by the public through no
fault of such Seller Party, any of its Affiliates or their respective
Representatives; or (b) is lawfully acquired by such Seller Party, any of its
Affiliates or their respective Representatives from and after the Closing from
sources which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation. If any Seller Party or any of its
Affiliates or their respective Representatives are compelled to disclose any
information by judicial or administrative process or by other requirements of
Law, such Seller Party shall promptly notify Buyer in writing and shall disclose
only that portion of such information which such Seller Party is advised by its
counsel in writing is legally required to be disclosed, provided that such
Seller Party shall use reasonable best efforts to obtain an appropriate
protective order or other reasonable assurance that confidential treatment will
be accorded such information.
Section 6.07 Non-competition; Non-solicitation.
(a) The Seller Parties each hereby acknowledge that Buyer will invest
substantial time, money and resources in acquiring the Business, as well as in
the development and retention of the Company's inventions, confidential
information, customers, accounts and business partners. Therefore, each Seller
Party hereby agrees that, if allowed to participate in a competitive business or
solicit any Company's customers and suppliers in violation of this Section 6.07,
such Seller Party would substantially impair the value of the Purchased Assets
being acquired by Buyer. Each Seller Party agrees that for a five-year period
following the Closing Date (the "Restricted Period"), such Seller Party shall
not in any capacity, or in association with others, directly or indirectly, as
advisor, agent, owner, partner, equity holder, beneficial owner or in any other
capacity:
(i) engage in the Business or in any business activity that in any manner
whatsoever competes with the Business, in each case as the Business is being
conducted as of the Closing (the "Competitive Activities") in the Territory;
41

--------------------------------------------------------------------------------

(ii) own any interest in, manage, operate, join or control any business or
organization that engages in a Competitive Activity, provided that a Seller
Party shall not be prohibited from being a passive owner of not more than 5% of
the outstanding stock of any class of a corporation, the securities of which are
publicly traded, so long as such Seller Party has no active participation in the
business of such corporation; or
(iii) solicit or entice any customer or supplier of Buyer or an Affiliate of
Buyer (including any customer or supplier after the Closing) to cease doing
business with or reduce its relationship with any of Buyer or its Affiliates
(including any customer or supplier after the Closing).
(b) During the Restricted Period, no Seller Party shall, and shall not permit
any of its Affiliates to, directly or indirectly, hire or solicit any person who
is offered employment by Buyer pursuant to Section 6.05(a) or is or was employed
in the Business during the Restricted Period or encourage any such employee to
leave such employment or hire any such employee who has left such employment,
except pursuant to a general solicitation which is not directed specifically to
any such employees; provided, that nothing in this Section 6.07(b) shall prevent
a Seller Party or any of its Affiliates from hiring (i) any employee whose
employment has been terminated by Buyer or (ii) after 180 days from the date of
termination of employment, any employee whose employment has been terminated by
the employee.
(c) Each Seller Party acknowledges that a breach or threatened breach of this
Section 6.07 would give rise to irreparable harm to Buyer, for which monetary
damages would not be an adequate remedy, and hereby agrees that in the event of
a breach or a threatened breach by such Seller Party of any such obligations,
Buyer shall, in addition to any and all other rights and remedies that may be
available to it in respect of such breach, be entitled to seek equitable relief,
including a temporary restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction
(without any requirement to post bond).
(d) Each Seller Party acknowledges that the restrictions contained in this
Section 6.07 are reasonable and necessary to protect the legitimate interests of
Buyer and constitute a material inducement to Buyer to enter into this Agreement
and consummate the transactions contemplated by this Agreement. In the event
that any covenant contained in this Section 6.07 should ever be adjudicated to
exceed the time, geographic, product or service or other limitations permitted
by applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable Law. The covenants contained in this Section
6.07 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.
Section 6.08 Governmental Approvals and Consents.
(a) Each party hereto shall, as promptly as possible, (i) make, or cause or be
made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use reasonable best efforts to obtain,
or cause to be obtained, all consents, authorizations, orders and approvals from
all Governmental Authorities and other Persons that may be or become necessary
for its execution and delivery of this Agreement and/or the performance of its
obligations pursuant to this Agreement and the other Transaction Documents,
including, on the part of Buyer, the Requisite Shareholder Approval. Each party
shall cooperate fully with the other party and its Affiliates in promptly
seeking to obtain all such consents, authorizations, orders and approvals. The
parties hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals.
42

--------------------------------------------------------------------------------

(b) The Seller Parties and Buyer shall use reasonable best efforts to give all
notices to, and obtain all consents from, all third parties that are described
in Section 4.03 of the Disclosure Schedules.
(c) Without limiting the generality of the parties' undertakings pursuant to
subsections (a) and (b) above, each of the parties hereto shall use all
reasonable best efforts to:
(i) respond to any inquiries by any Governmental Authority regarding antitrust
or other matters with respect to the transactions contemplated by this Agreement
or any other Transaction Document;
(ii) avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
other Transaction Document; and
(iii) in the event any Governmental Order adversely affecting the ability of the
parties to consummate the transactions contemplated by this Agreement or any
other Transaction Document has been issued, to have such Governmental Order
vacated or lifted.
(d) All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of either party
before any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but, for
the avoidance of doubt, not including any interactions between Seller or Buyer
with Governmental Authorities in the ordinary course of business, any disclosure
which is not permitted by Law or any disclosure containing confidential
information) shall be disclosed to the other party hereunder in advance of any
filing, submission or attendance, it being the intent that the parties will
consult and cooperate with one another, and consider in good faith the views of
one another, in connection with any such analyses, appearances, meetings,
discussions, presentations, memoranda, briefs, filings, arguments, and
proposals. Each party shall give notice to the other party with respect to any
meeting, discussion, appearance or contact with any Governmental Authority or
the staff or regulators of any Governmental Authority, with such notice being
sufficient to provide the other party with the opportunity to attend and
participate in such meeting, discussion, appearance or contact.
(e) Notwithstanding the foregoing, nothing in this Section 6.08 shall require,
or be construed to require, Buyer or any of its Affiliates to agree to (i) sell,
hold, divest, discontinue or limit, before or after the Closing Date, any
assets, businesses or interests of Buyer or any of its Affiliates; (ii) any
conditions relating to, or changes or restrictions in, the operations of any
such assets, businesses or interests which, in either case, could reasonably be
expected to result in a Material Adverse Effect or materially and adversely
impact the economic or business benefits to Buyer of the transactions
contemplated by this Agreement and the other Transaction Documents; or (iii) any
material modification or waiver of the terms and conditions of this Agreement.
43

--------------------------------------------------------------------------------

Section 6.09 Books and Records.
(a) In order to facilitate the resolution of any claims made against or incurred
by Seller prior to the Closing, or for any other reasonable purpose, for a
period of three years after the Closing, Buyer shall:
(i) retain the Books and Records (including personnel files) relating to periods
prior to the Closing in a manner reasonably consistent with the prior practices
of Seller; and
(ii) upon reasonable notice, afford the Seller's Representatives reasonable
access (including the right to make, at Seller's expense, photocopies), during
normal business hours, to such Books and Records.
(b) In order to facilitate the resolution of any claims made by or against or
incurred by Buyer after the Closing, or for any other reasonable purpose, for a
period of three years following the Closing, Seller shall:
(i) retain the books and records (including personnel files) of Seller which
relate to the Business and its operations for periods prior to the Closing; and
(ii) upon reasonable notice, afford the Buyer's Representatives reasonable
access (including the right to make, at Buyer's expense, photocopies), during
normal business hours, to such books and records.
(c) Neither Buyer nor Seller shall be obligated to provide the other party with
access to any books or records (including personnel files) pursuant to this
Section 6.09 where such access would violate any Law.
Section 6.10 Closing Conditions. From the date hereof until the Closing, each
party hereto shall use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in ARTICLE
VII hereof.
Section 6.11 Public Announcements. Unless otherwise required by applicable Law
or stock exchange requirements, no party to this Agreement shall make any public
announcements in respect of this Agreement or the transactions contemplated
hereby or otherwise communicate with any news media without the prior written
consent of the other party (which consent shall not be unreasonably withheld or
delayed), and the parties shall cooperate as to the timing and contents of any
such announcement.
Section 6.12 Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer; it being understood that any Liabilities arising out
of the failure to comply with the requirements and provisions of any bulk sales,
bulk transfer or similar Laws of any jurisdiction which would not otherwise
constitute Assumed Liabilities shall be treated as Excluded Liabilities. For
certainty, Seller shall indemnify and hold harmless Buyer from and against any
liabilities which Buyer may suffer or incur as a result of such non-compliance.
Section 6.13 Receivables. From and after the Closing, if Seller or any of its
Affiliates receives or collects any funds relating to any Accounts Receivable or
any other Purchased Asset, Seller or its Affiliate shall remit such funds to
Buyer within five Business Days after its receipt thereof. From and after the
Closing, if Buyer or its Affiliate receives or collects any funds relating to
any Excluded Asset, Buyer or its Affiliate shall remit any such funds to Seller
within five Business Days after its receipt thereof.
44

--------------------------------------------------------------------------------

Section 6.14 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the other
Transaction Documents (including any real property transfer Tax and any other
similar Tax) shall be borne and paid one-half by Buyer and one-half by Seller
when due. Buyer shall, at its own expense, timely file any Tax Return or other
document with respect to such Taxes or fees (and Seller shall cooperate with
respect thereto as necessary).
Section 6.15 Tax Matters.
(a) All Taxes, including, without limitation, all fees and penalties relating
thereto, imposed (or accrued) upon the Business or any of the Purchased Assets
for a taxable period which begins before and ends after the Closing Date (a
"Straddle Period Tax"), shall be apportioned between the Pre-Closing Tax Period
and Post-Closing Tax Period as follows: (i) the portion of such Straddle Period
Tax relating to the Pre-Closing Tax Period shall be deemed to be (A) with
respect to Straddle Period Taxes that are real and personal ad valorem Taxes,
sales Taxes, employment Taxes or other similar Taxes that, in each case, are not
measured by or based on income or gross receipts the amount of such Tax for the
entire taxable straddle period multiplied by a fraction, the numerator of which
is the number of days in the Pre-Closing Tax Period and the denominator of which
is the total number of days in the relevant taxable straddle period; and (B)
with respect to all other Straddle Period Taxes, the amount of such Straddle
Period Taxes determined on a closing of the books basis, and (ii) the portion of
such Straddle Period Tax relating to the Post-Closing Tax Period shall be deemed
to be the amount of such Tax for the entire taxable straddle period minus the
amount of such Tax relating to the Pre-Closing Tax Period, as determined
pursuant to the preceding clause (i). Seller shall be liable for, and shall
indemnify Buyer against, all Straddle Period Taxes relating to the Pre-Closing
Tax Period, and Buyer shall be liable for, and shall indemnify Seller against,
all Straddle Period Taxes relating to the Post-Closing Period. The party
required by Law to pay any Straddle Period Tax (the "Paying Party") shall file
the Tax Return related to such Straddle Period Tax within the time period
prescribed by Law and shall timely pay such Straddle Period Tax in full. To the
extent any such payment exceeds the liability of the Paying Party for the
Straddle Period Tax as determined pursuant to this Section 6.15, the Paying
Party shall provide the other Party (the "Non-Paying Party") with written notice
of payment of the Straddle Period Tax, and within 10 Business Days of receipt of
such written notice of payment, the Non-Paying Party shall reimburse the Paying
Party for the Non-Paying Party's share of the Straddle Period Taxes, as
determined pursuant to this Section 6.15.
(b) To the extent not required by Law to be filed by Buyer and addressed in
Section 6.15(a), Seller shall prepare or cause to be prepared and file or cause
to be filed on a timely basis all Tax Returns relating to the Purchased Assets
and the Business with respect to all Pre-Closing Tax Periods and all other Tax
Returns required to be filed by Seller. To the extent not required by Law to be
filed by Seller and addressed in Section 6.15(a), Buyer shall prepare or cause
to be prepared and file or cause to be filed all Tax Returns relating to the
Purchased Assets and the Business with respect to all Post-Closing Tax Periods.
Seller shall be responsible for and shall pay any Taxes arising or resulting
from or in connection with the ownership of the Purchased Assets and operation
of the Business for all Pre-Closing Tax Periods. Buyer shall be responsible for
and shall pay any Taxes arising or resulting from or in connection with the
ownership of the Purchased Assets and operation of the Business for all
Post-Closing Tax Periods. Seller shall not consent, without the prior written
consent of Buyer, to any change in the treatment of any item with respect to the
Purchased Assets or the Business that would affect the Tax liability of Buyer
for any Post-Closing Tax Period.
45

--------------------------------------------------------------------------------

(c) Following the Closing, Seller shall cooperate with Buyer and shall make
available to Buyer, as reasonably requested, and to any taxing authority, all
information, records or documents relating to Tax Liabilities or potential Tax
Liabilities with respect to the Purchased Assets or the Business for all periods
prior to the Closing, and shall preserve all such information, records and
documents (to the extent not part of the Purchased Assets or the Business
delivered by Seller at the Closing) at least until the expiration of any
applicable statute of limitations or extensions thereof.
(d) Buyer will prepare and deliver to Seller, within 90 days after the Closing
Date, an allocation of the Purchase Price (as adjusted pursuant to this
Agreement, and including any liabilities of the Companies immediately following
the Closing), among each of the assets of the Companies (the "Purchase Price
Allocation") for Seller's review, comment and approval. The Purchase Price
Allocation shall be consistent with the methodology set forth on Schedule
6.15(d). Seller notify Buyer of any objections to the Purchase Price Allocation
within thirty (30) Business Days of receipt of the Purchase Price Allocation,
and Buyer and Seller shall endeavor within the next thirty (30) Business Days to
resolve such dispute in good faith. If the parties are unable to resolve such
dispute, Buyer and Seller shall submit such dispute to the Independent
Accountant. Promptly, but not later than fifteen (15) Business Days after its
acceptance of appointment hereunder, the Independent Accountant shall determine
(based solely on representations of Buyer and Seller and not by independent
review) only those matters in dispute and will render a written report as to the
disputed matters and the resulting preparation of the Purchase Price Allocation
will be conclusive and binding upon the parties. No Party to this Agreement will
take or cause to be taken any position or other action inconsistent with the
Purchase Price Allocation determined under this Agreement for any Tax reporting
purpose, upon examination of any Tax Return, in any refund claim, or in any
litigation, investigation, or otherwise, unless otherwise required by a
"determination" (within the meaning of Section 1313(a) of the Code or any
similar provision of Law). If the Purchase Price is adjusted in any manner as
provided in this Agreement, the Purchase Price Allocation shall be adjusted as
mutually agreed by the parties to reflect such adjustments to the consideration
paid pursuant to this Agreement.
Section 6.16 Change of Corporate Name. Seller shall take all action necessary to
change its name to a name that is not the same as, is not similar to, or
confusing with, the trade name "Bird & Cronin" and terminate its right to use
such trade name so as to permit Buyer to use such trade name as of Closing.
Additionally, Seller shall take such actions and execute such documents as may
be necessary for Buyer to make appropriate assumed name filings in order to
evidence and protect Buyer's right to use such trade name in connection with the
operation of the Business after the Closing.
Section 6.17 Title to Vehicles. Seller shall deliver the original certificates
of title for the vehicles included in the Purchased Assets to Buyer within 15
days of the Closing Date.
Section 6.18 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement and the other Transaction Documents.
ARTICLE VII 
CONDITIONS TO CLOSING
Section 7.01 Condition to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of the condition that no
Governmental Authority shall have enacted, issued, promulgated, enforced or
entered any Governmental Order which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, otherwise restraining
or prohibiting consummation of such transactions or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.
46

--------------------------------------------------------------------------------

Section 7.02 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer's waiver, at or prior to the Closing, of each of the
following conditions:
(a) The representations and warranties of the Seller Parties contained in this
Agreement, the other Transaction Documents and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects (in the case
of any representation or warranty qualified by materiality or Material Adverse
Effect) or in all material respects (in the case of any representation or
warranty not qualified by materiality or Material Adverse Effect) on and as of
the date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects).
(b) The Seller Parties each shall have duly performed and complied in all
material respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, such Seller Party shall have performed such agreements, covenants
and conditions, as so qualified, in all respects.
(c) No Action shall have been commenced against Buyer or Seller, which would
prevent the Closing. No injunction or restraining order shall have been issued
by any Governmental Authority, and be in effect, which restrains or prohibits
any transaction contemplated hereby.
(d) All approvals, consents and waivers that are listed on Section 4.03 of the
Disclosure Schedules shall have been received, and executed counterparts thereof
shall have been delivered to Buyer at or prior to the Closing.
(e) Buyer shall have obtained the funds necessary to consummate the transactions
contemplated by this Agreement and to pay all related fees and expenses, it
being understood that all necessary documents and agreements relating to any
financing are identified on Section 7.02(e) of the Disclosure Schedule, copies
of which have been provided to Seller.
(f) From the date of this Agreement, there shall not have occurred any Material
Adverse Effect, nor shall any event or events have occurred that, individually
or in the aggregate, with or without the lapse of time, could reasonably be
expected to result in a Material Adverse Effect.
(g) Seller shall have delivered to Buyer duly executed counterparts to the
Transaction Documents (other than this Agreement) and such other documents and
deliveries set forth in Section 3.02(a).
(h) Buyer shall have received all Permits that are necessary for it to conduct
the Business as conducted by Seller as of the Closing Date.
47

--------------------------------------------------------------------------------

(i) All Encumbrances relating to the Purchased Assets shall have been released
in full, other than Permitted Encumbrances, and Seller shall have delivered to
Buyer written evidence, in form satisfactory to Buyer in its sole discretion, of
the release of such Encumbrances.
(j) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Seller, that each of the conditions set forth in
Section 7.02(a) and Section 7.02(b) have been satisfied (the "Seller Closing
Certificate").
(k) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller certifying that attached thereto are
true and complete copies of all resolutions adopted by the Board of Directors of
Seller authorizing the execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.
(l) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller certifying the names and signatures
of the officers of Seller authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder.
(m) Seller shall have delivered to Buyer a non-foreign affidavit dated as of the
Closing Date, sworn under penalty of perjury and in form and substance required
under Treasury Regulations issued pursuant to Section 1445 of the Code stating
that Seller is not a "foreign person" as defined in Section 1445 of the Code.
(n) Seller shall have delivered to Buyer such other documents or instruments as
Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.
Section 7.03 Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller's waiver, at or prior to the Closing, of each of the
following conditions:
(a) The representations and warranties of Buyer contained in this Agreement, the
other Transaction Documents and any certificate or other writing delivered
pursuant hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality) or in all material respects
(in the case of any representation or warranty not qualified by materiality) on
and as of the date hereof and on and as of the Closing Date with the same effect
as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).
(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents to be performed or complied with by it prior to
or on the Closing Date; provided, that, with respect to agreements, covenants
and conditions that are qualified by materiality, Buyer shall have performed
such agreements, covenants and conditions, as so qualified, in all respects.
(c) No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.
48

--------------------------------------------------------------------------------

(d) Buyer shall have delivered to Seller duly executed counterparts to the
Transaction Documents (other than this Agreement) and such other documents and
deliveries set forth in Section 3.02(b).
(e) Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in
Section 7.03(a) and Section 7.03(b) have been satisfied (the "Buyer Closing
Certificate").
(f) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that attached thereto are
true and complete copies of all resolutions adopted by the Board of Directors of
Buyer authorizing the execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.
(g) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying the names and signatures
of the officers of Buyer authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder.
(h) Buyer shall have delivered to Seller such other documents or instruments as
Seller reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.
ARTICLE VIII 
INDEMNIFICATION
Section 8.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until 18 months from the
Closing Date; provided, that the representations and warranties in (a) Section
4.01 (Organization and Qualification of Seller), Section 4.02 (Authority of
Seller), Section 4.08 (Title to Purchased Assets), Section 4.22 (Brokers),
Section 5.01 (Organization of Buyer), Section 5.02 (Authority of Buyer) and
Section 5.04 (Brokers) shall survive indefinitely; (b) Section 4.18
(Environmental Matters), Section 4.19 (Employee Benefit Matters), Section 4.20
(Employment Matters) and Section 4.21 (Taxes) shall survive for the full period
of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof) plus 60 days (collectively, the "Fundamental
Representations"). All covenants and agreements of the parties contained herein
shall survive the Closing indefinitely or for the period explicitly specified
therein. Notwithstanding the foregoing, any claims asserted in good faith with
reasonable specificity (to the extent known at such time) and in writing by
notice from the non-breaching party to the breaching party prior to the
expiration date of the applicable survival period shall not thereafter be barred
by the expiration of the relevant representation or warranty and such claims
shall survive until finally resolved.
Section 8.02 Indemnification by Seller. Subject to the other terms and
conditions of this ARTICLE VIII, Seller shall indemnify and defend each of Buyer
and its Affiliates and their respective Representatives (collectively, the
"Buyer Indemnitees") against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, with respect to or by reason of:
49

--------------------------------------------------------------------------------

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement, the other Transaction Documents or in any
certificate or instrument delivered by or on behalf of Seller pursuant to this
Agreement, as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement, the other Transaction Documents
or any certificate or instrument delivered by or on behalf of Seller pursuant to
this Agreement;
(c) any Excluded Asset or any Excluded Liability;
(d) any Third Party Claim based upon, resulting from or arising out of the
Business, operations, properties, assets or obligations of Seller or any of its
Affiliates (other than the Purchased Assets or Assumed Liabilities) conducted,
existing or arising on or prior to the Closing Date; or
(e) any fraud, willful misconduct or criminal acts of Seller or any its
Affiliates or Representatives.
Section 8.03 Indemnification By Buyer. Subject to the other terms and conditions
of this ARTICLE VIII, Buyer shall indemnify and defend each of Seller and its
Affiliates and their respective Representatives (collectively, the "Seller
Indemnitees") against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Seller Indemnitees based upon, arising out
of, with respect to or by reason of:
(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement; or
(c) any Assumed Liability.
Section 8.04 Certain Limitations. The indemnification provided for in Section
8.02 and Section 8.03 shall be subject to the following limitations:
(a) Seller shall not be liable to the Buyer Indemnitees for indemnification
under Section 8.02(a) until the aggregate amount of all Losses in respect of
indemnification under Section 8.02(a) exceeds One Hundred Fifty Thousand Dollars
($150,000) (the "Basket"), in which event Seller shall only be required to pay
or be liable for Losses in excess of the Basket. The aggregate amount of all
Losses for which Seller shall be liable pursuant to Section 8.02(a) shall not
exceed the sum of the Holdback Fund plus any Earn-out Payment (the "Cap"), and
for Losses in respect of indemnification under Section 4.19, the aggregate
amount of such Losses for which Seller shall be liable under Section 4.19 shall
not exceed the Purchase Price.
50

--------------------------------------------------------------------------------

(b) Buyer shall not be liable to the Seller Indemnitees for indemnification
under Section 8.03(a) until the aggregate amount of all Losses in respect of
indemnification under Section 8.03(a) exceeds the Basket, in which event Buyer
shall only be required to pay or be liable for Losses in excess of the Basket.
The aggregate amount of all Losses for which Buyer shall be liable pursuant to
Section 8.03(a) shall not exceed the Cap.
(c) Notwithstanding the foregoing, the limitations set forth in Section 8.04(a)
shall not apply to Losses based upon, arising out of, with respect to or by
reason of any inaccuracy in or breach of any Fundamental Representation or any
Claim involving fraud, willful misconduct or criminal acts of Seller or any its
Affiliates or Representatives.
Section 8.05 Indemnification Procedures. The party making a claim under this
ARTICLE VIII is referred to as the "Indemnified Party", and the party against
whom such claims are asserted under this ARTICLE VIII is referred to as the
"Indemnifying Party".
(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a "Third Party Claim") against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party's expense and by the Indemnifying
Party's own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Business, or (y) seeks an
injunction or other equitable relief against the Indemnified Party. In the event
that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 8.05(b), it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party's right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party determines counsel is required. If
the Indemnifying Party elects not to compromise or defend such Third Party
Claim, fails to promptly notify the Indemnified Party in writing of its election
to defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may, subject to Section
8.05(b), pay, compromise, defend such Third Party Claim and seek indemnification
for any and all Losses based upon, arising from or relating to such Third Party
Claim. Seller and Buyer shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available (subject to the provisions of Section 6.06) records relating to
such Third Party Claim and furnishing, without expense (other than reimbursement
of actual out-of-pocket expenses) to the defending party, management employees
of the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third Party Claim.
51

--------------------------------------------------------------------------------

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 8.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within 10 days after its
receipt of such notice, the Indemnified Party may continue to contest or defend
such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 8.05(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).
Section 8.06 Direct Claims. Any Action by an Indemnified Party on account of a
Loss which does not result from a Third Party Claim (a "Direct Claim") shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than 30 days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 30 days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party's
investigation by giving such information and assistance (including access to the
Indemnified Party's premises and personnel and the right to examine and copy any
accounts, documents or records) as the Indemnifying Party or any of its
professional advisors may reasonably request. If the Indemnifying Party does not
so respond within such 30 day period, the Indemnifying Party shall be deemed to
have rejected such claim, in which case the Indemnified Party shall be free to
pursue such remedies as may be available to the Indemnified Party on the terms
and subject to the provisions of this Agreement.
Section 8.07 Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this ARTICLE VIII, subject to all
applicable limitations contained in this ARTICLE VIII, the Indemnifying Party
shall satisfy its obligations within 15 Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds. If
Seller is the Indemnifying Party, the payment hereunder shall first come solely
from the Holdback Fund until the entirety of the Holdback Fund has been
exhausted, then from the first $500,000 of the Earn-out Payment to the extent
not already paid to Seller, and then from the remainder of the Earn-out Payment
to the extent the amount of such payment has been determined but not yet paid to
Seller. The parties hereto agree that should an Indemnifying Party not make full
payment of any such obligations within such 15 Business Day period, any amount
payable shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to the date such
payment has been made at a rate per annum equal to 5%. Such interest shall be
calculated daily on the basis of a 365 day year and the actual number of days
elapsed. To the extent the satisfaction of Seller's obligations under this
ARTICLE VIII are to be settled, in whole or in part in Shares, the value of the
Shares to be applied against such obligations shall be the Closing Share Price;
provide that Buyer shall give Seller ten (10) days advance written notice of
Buyer's intent to apply Shares against an obligation under this ARTICLE VIII and
Seller shall have the option to notify Buyer during such 10-day period that it
wishes to have such obligation settled entirely in cash, rather than Shares. To
the extent the Holdback Fund does not have sufficient cash to settle the amount
payable, Seller shall promptly deliver collected funds to Buyer sufficient to
cover such cash deficit.
52

--------------------------------------------------------------------------------

Section 8.08 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.
Section 8.09 Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party's right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party's waiver of any condition set forth in Section 7.02 or
Section 7.03, as the case may be.
Section 8.10 Exclusive Remedies. Subject to Section 6.07 and Section 10.11, the
parties acknowledge and agree that their sole and exclusive remedy with respect
to any and all claims (other than claims arising from fraud, criminal activity
or willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this ARTICLE VIII.  Nothing in this
Section 8.10 shall limit any Person's right to seek and obtain any equitable
relief to which any Person shall be entitled or to seek any remedy on account of
any party's fraudulent, criminal or willful misconduct.
Section 8.11 Set-Off Against Holdback and Earn-out Payment. Upon final
resolution of a claim for indemnification pursuant to ARTICLE VIII, Buyer shall
first set off any amount to which Buyer is entitled from Seller pursuant to
Seller's indemnification obligations hereunder first solely from the Holdback
Fund until the entirety of the Holdback Fund has been exhausted, then from the
first $500,000 of the Earn-out Payment to the extent not already paid to Seller,
and then from the remainder of the Earn-out Payment to the extent the amount of
such payment has been determined but not yet paid to Seller, all as exclusive
first source of recovery with respect to such indemnity obligations.
Section 8.12 Mitigation of Losses. All Losses recoverable by an Indemnified
Party shall be net of insurance proceeds and any amounts such Indemnified Party
actually recovers from third parties (including third party indemnification and
payments on applicable accounts receivable). Such Indemnified Party shall use
reasonable best efforts to seek any such payments to which it may be entitled.
53

--------------------------------------------------------------------------------

ARTICLE IX 
TERMINATION
Section 9.01 Termination. This Agreement may be terminated at any time prior to
the Closing:
(a) by the mutual written consent of Seller and Buyer;
(b) by Buyer by written notice to Seller if:
(i) Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in ARTICLE VII
and such breach, inaccuracy or failure has not been cured by Seller within 10
days of Seller's receipt of written notice of such breach from Buyer; or
(ii) any of the conditions set forth in Section 7.01 or Section 7.02 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by January 2, 2018, unless such failure shall be due to the failure of
Buyer to perform or comply with any of the covenants, agreements or conditions
hereof to be performed or complied with by it prior to the Closing;
(c) by Seller by written notice to Buyer if:
(i) Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in ARTICLE VII
and such breach, inaccuracy or failure has not been cured by Buyer within 10
days of Buyer's receipt of written notice of such breach from Seller; or
(ii) any of the conditions set forth in Section 7.01 or Section 7.03 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by January 2, 2018, unless such failure shall be due to the failure of
Seller to perform or comply with any of the covenants, agreements or conditions
hereof to be performed or complied with by it prior to the Closing; or
(d) by Buyer or Seller in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable.
Section 9.02 Effect of Termination. If this Agreement is terminated pursuant to
Section 9.01(a), this Agreement shall forthwith become void and there shall be
no liability on the part of any party hereto or its respective officers,
directors or shareholders, except for obligations under this ARTICLE IX and
Section 6.06 and ARTICLE X, all of which shall survive the termination, provided
that, nothing contained in this Agreement shall relieve any party from liability
for any breach of any covenant or agreement in this Agreement to be performed or
satisfied by such party on or prior to the date of termination of this Agreement
and that results in the termination of this Agreement.
54

--------------------------------------------------------------------------------

ARTICLE X 
MISCELLANEOUS
Section 10.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.
Section 10.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10.02):
If to Seller or to the Shareholders:
 
1200 Trapp Rd.
Eagan, MN 55121
Facsimile: (651) 688-9855
E-mail: jasoncanderson@comcast.net                   mjbcronin@comcast.net
Attention: Jason C. Anderson and Michael J. Cronin
with a copy to:
 
Dorsey & Whitney LLP
50 South Sixth Street
Suite 1500
Minneapolis, MN 55402-1498
Facsimile: (612) 340-2868
E-mail: Saunders.jeff@dorsey.com
Attention: Jeff Saunders
If to Buyer:
 
7030 Park Centre Blvd.
Cottonwood Heights, UT 84121
Facsimile: (801) 568-7711
E-mail: kelvyn@dynatronics.com
Attention: Chief Executive Officer
 
with a copy to:
Durham Jones & Pinegar, P.C.
Facsimile: 801.415.3500
E-mail: kpinegar@djplaw.com
Attention: Kevin Pinegar

 
Section 10.03 Interpretation. For purposes of this Agreement, (a) the words
"include," "includes" and "including" shall be deemed to be followed by the
words "without limitation"; (b) the word "or" is not exclusive; and (c) the
words "herein," "hereof," "hereby," "hereto" and "hereunder" refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.
55

--------------------------------------------------------------------------------

Section 10.04 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
Section 10.05 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 6.07(d), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.
Section 10.06 Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.
Section 10.07 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that prior to
the Closing Date, Buyer may, without the prior written consent of Seller, assign
all or any portion of its rights under this Agreement to one or more of its
direct or indirect wholly-owned subsidiaries. No assignment shall relieve the
assigning party of any of its obligations hereunder.
Section 10.08 Third-party Beneficiaries. Except as provided in ARTICLE VIII,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, including, but not limited to Section 6.05(a), is intended to or shall
confer upon any other Person or entity any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.
Section 10.09 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
56

--------------------------------------------------------------------------------

Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction).
(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF UTAH IN EACH CASE LOCATED IN THE CITY
OF SALT LAKE CITY AND COUNTY OF SALT LAKE, AND EACH PARTY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY'S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS Section 10.10(c).
Section 10.11 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.
Section 10.12 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
[Remainder of page intentionally left blank. Signature page follows.]
57

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 
 SELLER PARTIES:
BUYER:
BIRD & CRONIN, INC.,
a Minnesota corporation
 
By: /s/ Michael J. Cronin
Michael J. Cronin, Co-President
 
By: /s/ Jason Anderson
Jason Anderson, Co-President
 
THE SHEILA C. ANDERSON 2016 TRUST, DECEMBER 24, 2016
 
By: /s/ Sheila C. Anderson
Sheila C. Anderson, Trustee
 
THE COLLEEN C. LARSON 2016 TRUST, DATED DECEMBER 24, 2016
 
By: /s/ Phillip B. Larson
Phillip B. Larson, Trustee
 
THE MICHAEL J. CRONIN 2016 TRUST, DATED DECEMBER 24, 2016
 
By: /s/ Michael J. Cronin
Michael J. Cronin, Trustee
NANCY K. CRONIN QUALIFIED TERMINABLE INTEREST TRUST PURSUANT TO THE TIMOTHY C.
CRONIN REVOCABLE TRUST, DATED MAY 31, 2005
 
By: /s/ Michael J. Cronin
Michael J. Cronin, Trustee
 
By: /s/ Nancy K. Cronin
Nancy K. Cronin, Trustee
 
/s/ MICHAEL J. CRONIN
MICHAEL J. CRONIN, individually
DYNATRONICS CORPORATION,
a Utah corporation
 
By: /s/ Kelvyn H. Cullimore, Jr.
Name: Kelvyn H. Cullimore, Jr.
Title: President and Chief Executive Officer
 







[Signature page to Asset Purchase Agreement]
 
 
58

--------------------------------------------------------------------------------

 